ACCEPTED
                                                                                       01-15-00617-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  8/24/2015 6:00:16 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK
                             NO. 01-15-00617-CV
•••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                        IN THE COURT OF APPEALS
                   FIRST COURT OF APPEALS DISTRICT                  FILED IN
                              HOUSTON, TEXAS                 1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
•••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                                BOB DEUELL,                  8/24/2015 6:00:16 PM
                                   Appellant,                CHRISTOPHER A. PRINE
                                                                    Clerk

                                       v.

                TEXAS RIGHT TO LIFE COMMITTEE, INC.,
                              Appellee

                On Appeal from the l 52nd Judicial District Court
                           Of Harris County, Texas
                     Trial Court Cause No. 2014-32179
                 Honorable Robert Schaffer, Presiding Judge

                           APPELLANT'S BRIEF

            DENTON NAVARRO ROCHA BERNAL HYDE & ZECH, P.C.
            2500 W. William Cannon Drive, Suite 609
            Austin, Texas 78745-5292
            (512) 279-6431
            (512) 279-6438 (Facsimile)
            George E. Hyde
            State Bar No. 45006157
            Scott M. Tschirhart
            State Bar No. 24013655
            ATTORNEYS FOR APPELLANT

                    ORAL ARGUMENTS REQUESTED
                IDENTITY OF PARTIES AND COUNSEL

Appellant:             BOB DEUELL

Appellant's Counsel:   George E. Hyde
                       State Bar No. 45006157
                       Scott M. Tschirhart
                       State Bar No. 24013655
                       Denton Navarro Rocha Bernal Hyde & Zech, P.C.
                       2500 W. William Cannon Drive, Suite 609
                       Austin, Texas 78745-5292
                       (512) 279-6431
                       (512) 279-6438 (Facsimile)
                       George E. Hyde
                       Scott M. Tschirhart
                       george. h yde(ii~rampage-aus.com
                       scott.tschirhart(@,rampage-aus.com

Appellee:              TEXAS RIGHT TO LIFE COMMITTEE, INC.

Appellee Counsel:      N. Terry Adams, Jr.
                       State Bar No. 00874010
                       Joseph M. Nixon
                       State Bar No. 15244800
                       Beirne, Maynard & Parsons, L.L.P.
                       1300 Post Oak Blvd., Suite 2500
                       Houston, Texas 77056
                       (713) 623-0887
                       (713) 960-1527 (Facsimile
                       tadams@),bmpllp.com
                       jnixon(@,bmpllp.com

                       James E. "Trey" Trainor, III
                       State Bar No. 24042052
                       Beirne, Maynard & Parsons, L.L.P.
                       401 W. 15th Street, Suite 845
                       Austin, Texas 78701
                       (512) 623-6700
                       (512) 623-6701 (Facsimile)
                       ttrainor(Zilbmpllp.com
                                      ii
                                          TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL ............................................................ ii
TABLE OF CONTENTS ......................................................................................... iii
TABLE OF AUTHORITIES .................................................................................... v
JURISDICTIONAL STATEMENT .......................................................................... 1
STATEMENT OF THE CASE ................................................................................. l
ISSUES PRESENTED .............................................................................................. 4
  1. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
  Practice & Remedies Code should have been granted because the communications
  complained of related to Appellant's exercise of free speech under the First
  Amendment of the United States Constitution and Section 8, Article 1 of the Bill
  of Rights under the Texas Constitution ................................................................. 4
  2. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
  Practice & Remedies Code should have been granted because Appellant
  established the affirmative defense of judicial privilege by a preponderance of the
  evidence .................................................................................................................. 5
  3. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
  Practice & Remedies Code should have been granted because Appellant
  established the affirmative defense of illegal contract by a preponderance of the
  evidence .................................................................................................................. 5
STATEMENT OF FACTS ........................................................................................ 5
STANDARD OF APPELLATE REVIEW ............................................................... 6
SUMMARY OF THE ARGUMENT ........................................................................ 7
  1. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
  Practice & Remedies Code should have been granted because the communications
  complained of related to Appellant's exercise of free speech under the First
  Amendment of the United States Constitution and Section 8, Article 1 of the Bill
  of Rights under the Texas Constitution ................................................................. 9
        Exercise of Free Speech ................................................................................... 9
        Shift of Burden ............................................................................................... 11



                                                              iii
   2. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
   Practice & Remedies Code should have been granted because Appellant
   established the affirmative defense of judicial privilege by a preponderance of the
   evidence ................................................................................................................ 16
        Judicial Privilege ............................................................................................ 16
  3. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
  Practice & Remedies Code should have been granted because Appellant
  established the affirmative defense of illegal contract by a preponderance of the
  evidence ................................................................................................................ 21
        Illegal Contract. .............................................................................................. 21
PRAYER ................................................................................................................. 24
CERTIFICATE OF COMPLIANCE ...................................................................... 25
CERTIFICATE OF SERVICE................................................................................ 26




                                                              iv
                                         TABLE OF AUTHORITIES
Cases
ACS Investors, Inc. v. McLaughlin, 943 S.W.2d 426 {Tex. 1997) ................... 11, 12

Araiza v. Chapa, 319 S.W.2d 742 {Tex. App.-San Antonio 1958, writ refd
 n.r.e) .................................................................................................................. 13, 22

Better Business Bureau ofMetropolitan Houston, Inc. v. John Moore Serv.,
Inc., 441 S.W.3d 345,(Tex. App.-Houston [1st Dist] 2013, pet. denied) ............... 6

Birdv. W.C.W., 868 S.W.2d 767 {Tex. 1994) ......................................................... 17

Crain v. Smith, 22 S.W.3d 58 {Tex. App.- Corpus Christi 2000, no
pet.) .............................................................................................................. 17, 18, 19

Crain v. Unauthorized Practice ofLaw Comm., 11S.W.3d 328 {Tex. App.--
Houston [1st Dist.] 1999, pet. denied) ..................................................................... 19

Dallas Ind. Sch. Dist. v. Fin/an, 27 S.W.3d 220 (Tex. App.- Dallas 2000,
pet. denied) ........................................................................................................ 18, 20

Daystar Residential, Inc. v. Col/mer, 176 S.W.3d 24 {Tex. App.-Houston
[1st Dist] 2004, writ denied) .................................................................................... 18

Flynn Bros. V. First Med. Assocs., 715 S.W.2d 782 {Tex. App.-Dallas 1986,
writ refd. n.r.e.) .................................................................................................. 12, 21

GNG Gas Systems v. Dean, 921 S.W.2d 421 (Tex. App.-Amarillo 1996
writ denied) ........................................................................................................ 13, 22

Griffin v. Rowden, 702 S.W.2d 692 {Tex. App.-Dallas 1985, writ refd
n.r.e) ......................................................................................................................... 19

Krishnan v. Law Offices ofPreston Henrichson, P.C., 83 S.W.3d 295
(Tex. App.-Corpus Christi 2002, pet. denied) ...................................................... 18
                                                                v
Laub v. Pesikoff, 979 S.W.2d 686 {Tex. App.- Houston [1st Dist.] 1998
pet. denied) .............................................................................................................. 17

Lewis v. Davis, 199 S.W.2d 146 {Tex. 1947) ................................................... 13, 22

Reagan v. Guardian Life Ins. Co., 166 S.W.2d 909 (Tex. 1942) ........................... 17

Russell v. Clark, 620 S.W.2d 865 (Tex. App-Dallas 1981, writ refd
n.r.e.) .................................................................................................................. 17, 19

Watson v. Kaminski, 51 S.W.3d 825 {Tex. App--Houston [l5t Dist] 2001,
no pet) ...................................................................................................................... 18


Statutes
Tex Civ. Prac. & Rem. Code§ 27.001(1) ................................................................. 9

Tex Civ. Prac. & Rem. Code§ 27.001(3) ............................................................. 7, 9
Tex. Civ. Prac. & Rem. Code§ 27.003 ..................................................................... 1
Tex. Civ. Prac. & Rem Code§ 27.005(1) ................................................................. 7
Tex. Civ. Prac. & Rem Code §27.005(b) .................................................................. 6
Tex. Civ. Prac. & Rem Code §27.005(b)(l) ........................................................... 10
Tex. Civ. Prac. & Rem Code§ 27.005(c) ........................................................ passim

Tex. Civ. Prac. & Rem. Code § 27 .005(d) ....................................................... passim

Tex. Civ. Prac. & Rem Code §27.006(a) ............................................................ 7, 20
Tex. Civ. Prac. & Rem Code§ 27.009 ............................................ 10, 16, 20, 21, 24
Tex. Civ. Prac. & Rem Code§ 27.009(1) ............................................................... 24

                                                               vi
Tex. Civ. Prac. & Rem Code§ 27.009(2) ............................................................... 24

Tex. Elec. Code ................................................................................................ passim

Tex. Elec. Code§ 255.001 .................................................................. 5, 6, 12, 13, 22

Texas Advance Directives Act of 1999 .............................................................. 5, 19

Texas CitizensPartition Act ....................................................................................... 1


Other Authorities
First Amendment to the United States Consititution .................................... 2, 4, 5, 6

Senate Bill 303 ...................................................................................................... 5, 7

Texas Constitution Section 8, Article 1 of the Bill of Rights ....................... 2, 4, 5, 6




                                                            vii
MAY IT PLEASE THE COURT:


      NOW COMES APPELLANT, Bob Deuell (hereinafter "Appellant" and/or

"Deuell" and files this Appellant's Brief in accordance with the Texas Rules of

Appellate Procedure ("TRAP").

                       JURISDICTIONAL STATEMENT

      This is an interlocutory appeal from an Order rendered by a district court

adverse to the Appellant by denying his Motion to Dismiss pursuant to Tex. Civ.

Prac. & Rem Code §27.003.

                          STATEMENT OF THE CASE

      Appellee, Texas Right to Life Committee, Inc. filed a tortious interference

lawsuit against Appellant, Bob Deuell who was a sitting state Senator. The lawsuit

arises out of a series of political attack ads that were run by Appellee and the letters

written by Appellant's lawyer to the radio stations that were running the ads. These

letters complained of false and defamatory content and that the ads were illegal

because they did not contain the disclosures required by the Texas Election Code.

This is an appeal from a denial of a motion to dismiss the lawsuit pursuant to the

Texas Citizens Partition Act ("the TCPA").

      Procedurally, Appellee's lawsuit was filed on June 5, 2014. [C.R. at 4]

However, Appellant was not served immediately. Appellant filed a timely Original

Answer on August 11, 2014. [C.R. at 11]. Defendant's Motion to Dismiss was filed

                                           1
on September 5, 2014. [C.R. at 14] Defendant argued that the case must be dismissed

pursuant to Chapter 27 of the Texas Civil Practice & Remedies Code because 1) the

complained of speech was on a matter of public concern and thus protected by

Defendant's free speech rights under the First Amendment to the United States

Constitution and Section 8, Article 1 of the Bill of Rights to the Texas Constitution

[C.R. at 15-16], 2) the affirmative defense of Judicial Privilege applied [C.R. at 16-

20], and 3) the affirmative defense of illegality applied. [C.R. at 20-21]. Appellant

timely set the Motion to Dismiss for hearing on September 26, 2014. [C.R. at 70].

On September 24, 2014, two days prior to the hearing on Appellant's Motion to

Dismiss, Appellee filed a First Amended Petition alleging a federal cause of action

pursuant to 42 U.S.C. 1983. [C.R. at 80]. Also on September 24, 2014, Plaintiff

filed its Response to Defendant's Chapter 27 Motion to Dismiss. [C.R. at 90].

Plaintiff only addressed Defendant's argument concerning Constitutionally

protected freedom of speech and did not address the affirmative defenses.

      On September 25, 2014, Appellant filed a Notice of Removal and removed

the case to federal court. [C.R. at 99]. In order to maintain Defendant's Motion to

Dismiss, on October 15, 2014, Appellant filed Motions to Dismiss under Rule 12

and Chapter 27 of the Texas Civil Practice & Remedies Code in federal court [C.R.

at 216]. Before the Court could rule on Appellant's Motions to Dismiss, Appellee




                                          2
filed its Second Amended Complaint, voluntarily dismissing its federal cause of

action. [C.R. at 273] and filed its Motion to Remand. [C.R. at 281].

      On December 23, 2014, the federal court remanded the case back to the trial

court. [C.R. at 364]. After remand, and without precedential guidance on Chapter

27 concerning the extension of time for a trial court to rule under these circumstances

on January 7, 2015, the Appellant filed a Notice of Interlocutory Appeal to this

Honorable Court, [C.R. at 367], under Case No. 01-15-00011-CV. Appellee's filed

Motion to Dismiss the Appeal for Want of Jurisdiction. On February 24, 2015, this

Court issued a Memorandum Opinion granting Appellee's Motion to Dismiss

because "the trial court below has neither denied Beuell 's (sic) section 27.003

motion to dismiss nor failed to rule on the motion within 30 days following the date

of a hearing on the motion, the Texas Civil Practice and Remedies Code does not

permit Beuell 's (sic) attempted interlocutory appeal."

      Once this matter was remanded back to the trial court, Appellant immediately

set his Motion to Dismiss for hearing for March 16, 2015. [C.R. at 376]. However,

Appellee argued that until the Court issued a Mandate, Appellant's motion could not

be heard; therefore, the hearing was passed. On May 15, 2015, the Court issued the

Mandate on this matter. On May 18, 2015, Appellant's Motion to Dismiss was reset

to June 19, 2015. [C.R. at 378].




                                           3
      On June 19, 2015, Appellant's Motion to Dismiss was heard before the Hon.

Robert K. Schaffer. [R.R. at 1-27].

      On July 1, 2015, Judge Schaffer issued an Order denying Appellant's Motion

to Dismiss. [C.R. at 380].

      The trial court below erred in denying Appellant's Motion to Dismiss. The

trial court should have dismissed the tortious interference claim for three reasons:

      First, the trial court should have dismissed Appellee's lawsuit because the

communications complained of were based on, related to and in response to

Appellant's exercise of the right of free speech.

      Second, the trial court should have dismissed Appellee's lawsuit because

Appellant established the affirmative defense, by a preponderance of evidence, that

the communications complained of were privileged under the judicial privilege.

      Finally the trial court should have dismissed Appellee's lawsuit because

Appellant established the affirmative defense, by a preponderance of evidence, that

the communications complained of were privileged because the contract that was

allegedly interfered with was for an illegal purpose.

                              ISSUES PRESENTED

   1. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
      Practice & Remedies Code should have been granted because the
      communications complained of related to Appellant's exercise of free
      speech under the First Amendment of the United States Constitution and
      Section 8, Article 1 of the Bill of Rights under the Texas Constitution.


                                          4
   2. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
      Practice & Remedies Code should have been granted because Appellant
      established the affirmative defense of judicial privilege by a
      preponderance of the evidence.

   3. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
      Practice & Remedies Code should have been granted because Appellant
      established the affirmative defense of illegal contract by a preponderance
      of the evidence.

                            STATEMENT OF FACTS

      Appellee's lawsuit alleges only one cause of action, that being that Appellant

tortuously interfered with Plaintiffs contracts to run certain radio ads with Cumulus

Media and Salem Communications. [C.R. at 4, 273 and 281].

      The ads in question were aired during the lead up to the Texas Republican

Primary runoff election held on May 27, 2014. [C.R. at 24, 25 and 26] The ads were

political ads that Appellant believes misrepresented the purpose and effect of certain

legislation sponsored by Appellant as a State Senator for the State of Texas. That

bill was Senate Bill 303 which was designed to add more protection to human life

than the existing Texas Advance Directives Act of 1999. The ads contained what

Appellant believes to be false information about Senate Bill 303 and false and

defamatory information regarding Appellant.

      Appellee's ads also violated the Texas Election Code in that they did not

contain the disclosures required by Texas Election Code 255.001.




                                          5
       In an exercise of Appellee's free speech rights under the First Amendment of

the United States Constitution and Section 8, Article 1 of the Bill of Rights contained

in the Texas Constitution, Appellant's lawyers, acting on his behalf, wrote letters to

the broadcasters explaining in detail why the ads in question contained false and

defamatory information and did not contain the proper disclosures required by Texas

Election Code 255.001. [C.R. at 27-64] These letters also threatened legal action if

the ads were not edited to omit the defamatory content and to include the disclosures

required by the Texas Election Code. [C.R. at 27-64].

                     STANDARD OF APPELLATE REVIEW

      In order to obtain a dismissal under Chapter 27 of the Texas Civil Practice &

Remedies Code, a defendant must show 'by a preponderance of evidence that the

legal action is based on, relates to, or is in response to the party's exercise of the

right of free speech; the right to petition; or the right of association." Tex. Civ. Prac.

& Rem. Code § 27 .005(b). This determination is reviewed de novo as an application

of law to the facts. See Better Business Bureau of Metropolitan Houston, Inc. v.

John Moore Serv., Inc., 441 S.W.3d 345, 353 (Tex. App.-Houston [1st Dist] 2013,

pet. denied).

      The Court may not dismiss the action ifthe non-movant can establish, by clear

and specific evidence, a prima facie case for each essential element of the claim in

question. Tex. Civ. Prac. & Rem. Code§ 27.005(c).


                                            6
      "Notwithstanding the provisions of Subsection (c), the court shall dismiss a

legal action against the moving party if the moving party establishes by a

preponderance of the evidence each essential element of a valid defense to the

nonmovant's claim." Tex. Civ. Prac. & Rem. Code§ 27.005(d).

      "In determining whether a legal action should be dismissed under this chapter,

the court shall consider the pleadings and supporting and opposing affidavits stating

the facts on which the liability or defense is based." Tex. Civ. Prac. & Rem. Code

§ 27.006(a).

                       SUMMARY OF THE ARGUMENT

1.    Free Speech: The TCPA defines "the exercise of the right of free speech" as

"a communication made in connection with a matter of public concern." Tex. Civ.

Prac. & Rem. Code§ 27.001(3). A sitting State Senator commenting on legislation

he sponsored in the Texas Senate is pure political speech and exactly the kind of free

speech that the TCPA was designed to protect. Such comments were about a matter

of public concern (the election contest and the intent and effect of Senate Bill 303)

as defined in Texas Civil Practice & Remedies Code § 27.001(3). The trial court

should have dismissed Appellee's lawsuit because Appellant proved by a

preponderance of the evidence that Appellee's lawsuit was based on Appellant's

exercise of his right of free speech. See Texas Civil Practice & Remedies Code §

27.005(1). If Appellant met his burden, then the burden shifts to Appellee to


                                          7
establish, by clear and specific evidence, a prima facie case for each element of the

claim in question. Appellee was unable to meet this burden because Appellee failed

to attach copies of the alleged contracts that were subject to interference and the only

affidavit evidence attached to Appellee's response to the Motion to Dismiss fails to

provide clear and specific evidence.

2.    Judicial Immunity: Regardless of whether Appellee was able to establish a

prima facie case for each element of its tortious interference claim, the TCPA

requires that the Court dismiss an Appellee's legal action against Appellant because

Appellant established by a preponderance of the evidence each essential element of

the valid defense of judicial immunity. Tex. Civ. Prac. & Rem. Code§ 27.00S(d).

The Court could only look to the pleadings and the affidavits on file, so the

unchallenged allegations regarding the judicial immunity defense and the

unchallenged Affidavit of Scott M. Tschirhart are the only evidence on this matter

available to the Court. Therefore, the defense of judicial immunity was established

by a preponderance of the evidence and the Court should have granted Appellant's

Motion to Dismiss.

3.    Illegal Contract: Regardless of whether Appellee was able to establish a

prima facie case for each element of its tortious interference claim, the TCPA

requires that the Court dismiss an Appellee's legal action against Appellant because

Appellant established by a preponderance of the evidence each essential element of


                                           8
the valid defense of illegal contract. Tex. Civ. Prac. & Rem. Code§ 27.005(d). The

Court could only look to the pleadings and the affidavits on file, so the unchallenged

allegations regarding the illegal contract defense and the unchallenged Affidavit of

Scott M. Tschirhart are the only evidence on this matter available to the Court.

Therefore, the defense of illegal contract was established by a preponderance of the

evidence and the Court should have granted Appellant's Motion to Dismiss.

                      ARGUMENTS AND AUTHORITIES

   1. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
      Practice & Remedies Code should have been granted because the
      communications complained of related to Appellant's exercise of free
      speech under the First Amendment of the United States Constitution and
      Section 8, Article 1 of the Bill of Rights under the Texas Constitution.


Exercise of Free Speech

      "Exercise of the right of free speech" means a communication made in
      connection with a matter of public concern.

Tex. Civ. Prac. & Rem. Code§ 27.001(3)

      "Communication" includes the making or submitting of a statement or
      document in any form or medium, including oral, visual, written,
      audiovisual, or electronic.

Tex. Civ. Prac. & Rem. Code§ 27.001(1)

       Appellant hired an attorney to send letters to Cumulus Media and Salem

Communications in order to complain about certain political attack ads that

misrepresented the purpose and effect of certain legislation sponsored by Appellant


                                          9
as a State Senator for the State of Texas. [C.R. at 27-64]. That bill was Senate Bill

303 which was designed to add more protection to human life than the existing Texas

Advance Directives Act of 1999. The ads in question were aired during the lead up

to the Texas Republican Primary runoff election held on May 27, 2014. The ads

contained false information about Senate Bill 303 and false and defamatory

information regarding Appellant.

      Appellant's attorney wrote a series of letters to Cumulus Media and Salem

Communications demanding that they cease and desist in running the false and

defamatory ads. [C.R. at 27-64]. A sitting State Senator commenting on a matter of

public concern, in this case commenting on political ads that contained false and

defamatory information related to the Senator and legislation that he sponsored in

the Texas Senate, is pure political speech. This is exactly the kind of speech that the

TCPA is designed to protect.        Appellee's lawsuit is designed specifically to

discourage candidates and office holders from opposing Appellee in any way or even

to question the legality of their ads. As the Affidavit of Scott M. Tschirhart shows,

the scripts were changed to delete certain defamatory and false information and

modified to include the language required by the Texas Election Code. [C.R. at 65].

      Appellant established, based on a preponderance of the evidence, that the

communications complained of involve the exercise of the right of free speech as

required by Texas Civil Practice & Remedies Code §27.005(b)(l). Therefore the


                                          10
Court should have dismissed Appellee's lawsuit. In connection with the dismissal,

the Court should have awarded attorneys' fees and costs to Appellant as set forth in

Texas Civil Practice & Remedies Code§ 27.009 or remand the case back to the trial

court to make a determination of the proper measure of attorneys' fees and costs to

be awarded to Appellant.

Shift of Burden

      Since Appellant has established that the communications complained of

involve the exercise of the right of free speech, the burden shifted to Appellee to

establish, by clear and specific evidence, all of the elements of a cause of action for

tortious interference with contact. Tex. Civ. Prac. & Rem Code §27.005(c).

      In determining whether a legal action should be dismissed under this
      chapter, the court shall consider the pleadings and supporting and
      opposing affidavits stating the facts on which the liability or defense is
      based.

Tex. Civ. Prac. & Rem. Code §27.006(a).

      In order to establish a cause of action for tortious interference, a plaintiff must

prove (1) that a contract subject to interference exists; (2) that the defendant

committed a willful and intentional act of interference with the contract; (3) that the

plaintiff sustained actual damages or loss. See ACS Investors, Inc. v. McLaughlin,

943 S.W.2d 426, 430 (Tex. 1997). In order to avoid dismissal pursuant to the TCPA,

a plaintiff must establish each of these elements by clear and specific evidence. Tex.



                                          11
Civ. Prac. & Rem Code§ 27.005(c). The only evidence submitted by Appellee in

the present case is the Affidavit of James J. Graham. [C.R. at 95].

      Appellee fails to establish the first element; that a contract subject to

interference exists, because the Affidavit of James J. Graham is conclusory and does

not reference the terms of any specific contract(s). There simply is no clear and

specific evidence that the contract( s) exist. Because Appellee failed to attach copies

of the alleged contracts, there is no way to determine that the contracts are not subject

to interference. See ACS Investors, Inc. v. McLaughlin, 943 S.W.2d 426, 43l(Tex.

1997)(finding that the express terms of the contract in question showed that it was

not subject to tortious interference allegations, and therefore the defendant could not

have interfered as a matter of law.). Absent the express language of the alleged

contracts, there is no clear and specific evidence that the alleged contracts are not

subject to interference or that Appellee is even a party to said contract(s).

      Additionally, the Affidavit of James J. Graham does not address the illegality

of the alleged contract(s) for failure to have the disclosures required by the Texas

Election Code§ 255.001.

      A defendant cannot be held liable for tortious interference with a contract that

is unenforceable because it is illegal. See Flynn Bros. V. First Med. Assocs., 715
S.W.2d 782, 785 (Tex. App.-Dallas 1986, writ refd. n.r.e.). A contract is illegal

if the contract or its performance will result in a willful violation of a constitution,


                                           12
statute or ordinance. GNG Gas Systems v. Dean, 921S.W.2d421, 427 (Tex. App.-

Amarillo 1996 writ denied); Araiza v. Chapa, 319 S.W.2d 742, 743 {Tex. App.-

San Antonio 1958, writ refd n.r.e). "A contract to do a thing which cannot be

performed without a violation of the law is void." Lewis v. Davis, 199 S.W.2d 146,

148-49 {Tex. 1947).

      In this case, the contracts called for the radio stations to run political

advertisements that violated Texas Election Code 255.001. Texas Election Code

255.001 prohibits a person- including a corporate entity-from broadcasting

political advertising containing express advocacy that does not indicate in the

advertising the following: (1) that it is political advertising; and (2) the full name of

the person who paid for the political advertising. These advertisements ended with

"Proudly paid for by Texas Right to Life." [C.R. at 24, 25, 26]. The scripts of the

advertisements do not contain an acknowledgement that they are, in fact, "political

advertising." [C.R. at 24, 25, 26]. Nor do they contain the full name of the person

who paid for the advertising. [C.R. at 24, 25, 26]. Therefore, the alleged contracts

and the performance thereof, would have resulted in a willful violation of a statute,

the Texas Election Code§ 255.001.

      Because the Affidavit of James J. Graham does not address the illegality of

the alleged contracts, it does not provide the clear and specific evidence required to

avoid dismissal. Tex. Civ. Prac. & Rem Code§ 27.005(c).


                                           13
       The Affidavit ofJames J. Graham likewise fails to provide clear and specific

evidence with regard to the second and third elements as well.

       With regard to the required element that the defendant committed a willful

and intentional act of interference with the contract, the Affidavit only refers to a

hearsay statement:

             On or about May 14, 2014, Texas Right to Life Committee, Inc.,
      received notice from Cumulus Media and Salem Communications that
      agents of Mr. Deuell had contacted them and that they were suspending
      the airing of our commercials based upon the legal threats made by Mr.
      Deuell.

[C.R. at 96]. This allegation is not only hearsay, but it is not clear and specific about

what individual from either Cumulus Media or Salem Communications sent the

notice. It is not clear and specific about what the form of the notice was. It is not

clear and specific about what individual employee or agent of Texas Right to Life

Committee, Inc. received the notice. It is not specific as to the contents of the notice.

It is not even specific as to the nature of the alleged tortious act. The Affidavit of

James J. Graham does not provide the clear and specific evidence necessary to prove

that Appellant committed a willful and intentional act of interference with any

specific contract and it does not provide the clear and specific evidence required to

avoid dismissal. Tex. Civ. Prac. & Rem Code§ 27.005(c).




                                           14
      Likewise, the Affidavit ofJames J. Graham fails to provide clear and specific

evidence with regard to the required element that the plaintiff sustained actual

damages or loss. The Affidavit merely contains a conclusory statement that:

      Recognizing that Mr. Deuell's interference had disrupted the timing
      and effectiveness of the radio advertisements originally contemplated
      by Texas Right to Life Committee, Inc., the organization recognized
      that it needed to take remedial measures to make up for the lost
      advertising time so it contracted with CBS Radio Texas for additional
      airtime in the Dallas/Ft Worth media market for the new radio
      advertisement. Texas Right to Life Committee, Inc., paid
      approximately $15,037 for the placement and airing of the new radio
      advertisements with CBS Radio Texas.

[C.R. at 97]. This statement does not provide clear and specific evidence as to how

many times the existing ads did not run. The statement does not provide clear and

specific evidence of the content of the replacement ads. The statement does not

provide clear and specific evidence of the number of times the ads on CBS Radio

Texas were run. The statement does not provide clear and specific evidence that the

ads were targeted in any way to the same audience or time spots that the Cumulus

Media or Salem Communications ads would have reached, in fact, because the ads

were run on different stations, it would be logical to conclude that these ads were

targeted at a different audience.

      Therefore, the Affidavit of James J. Graham does not provide the clear and

specific evidence necessary to prove that Appellee sustained any actual damages

required to avoid dismissal. Tex. Civ. Prac. & Rem Code § 27 .005(c).


                                        15
      Because Appellee cannot carry the burden of showing, by clear and specific

evidence, every element of its tortious interference claim, the Court should have

dismissed Appellee's lawsuit. In connection with the dismissal, the Court should

have awarded attorneys' fees and costs to Appellant as set forth in Texas Civil

Practice & Remedies Code§ 27.009.

   2. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
      Practice & Remedies Code should have been granted because Appellant
      established the affirmative defense of judicial privilege by a
      preponderance of the evidence.


Judicial Privilege

      Even if the Appellee could establish, by clear and specific evidence, every

element of its tortious interference claim (and it cannot do so), the Court must

dismiss Appellee's lawsuit if Appellant establishes, by a preponderance of the

evidence, each essential element of a valid defense to Appellee's tortious

interference claim. Tex. Civ. Prac. & Rem. Code §27.005(d).

      The Texas Supreme Court described the judicial privilege in this manner:

"Any communication, oral or written, uttered or published in the due course of a

judicial proceeding is absolutely privileged and cannot constitute the basis of a civil

action in damages for slander or libel. The falsity of the statement or the malice of

the utterer is immaterial, and the rule of nonliability prevails even though the

statement was not relevant, pertinent and material to the issues involved in the case."


                                          16
Reagan v. Guardian Life Ins. Co., 166 S.W.2d 909, 912 (Tex. 1942). The Court

later expanded the scope of the privilege beyond slander and libel. See Bird v.

W.C.W., 868 S.W.2d 767, 771-72 (Tex. 1994) (extending the absolute privilege to

pre-trial proceedings and statements defeating the plaintiffs negligence claim where

plaintiffs damages were basically defamation damages.).        "Although most cases

addressing the judicial communications privilege involve claims of libel or slander,

Texas courts have consistently applied the privilege to claims arising out of

communications made in the course of judicial proceedings, regardless of the label

placed on the claim." Laub v. Pesikoff, 979 S.W.2d 686, 690 (Tex. App.- Houston

[1st Dist.] 1998 pet. denied). The judicial immunity recognized in Bird is not limited

only to claims styled as defamation claims, but instead extends to "claims arising

out of communications made in the course of judicial proceedings, regardless of the

label placed on the claim."      Crain v. Unauthorized Practice of Law Comm.,

l 1S.W.3d 328, 335 (Tex. App.-Houston [1st Dist.] 1999, pet. denied).

      It is well established under Texas law that letters written by attorneys in

anticipation oflitigation are absolutely privileged. See Russell v. Clark, 620 S.W.2d
865, 869 (Tex. App-Dallas 1981, writ refd n.r.e.) "An attorney at law is absolutely

privileged to publish defamatory matter concerning another in communications

preliminary to a proposed judicial proceeding, or in the institution of, or during

the course and as a part of, a judicial proceeding in which he participates as counsel,


                                          17
if it has some relation to the proceeding." Id. (emphasis added); see also Watson v.

Kaminski, 51 S.W.3d 825, 827-28 (Tex. App.- Houston [1st Dist] 2001, no

pet)(holding that an attorney's letter alleging that a prisoner was trying to extort

money from appellants and that he was likely to be sued if he attempted to do so

came within the judicial privilege even though no litigation was pending.); Krishnan

v. Law Offices of Preston Henrichson, P.C., 83 S.W.3d 295, 301-03 (Tex. App.-

Corpus Christi 2002, pet. denied)(finding that an attorney's letters sent to a doctor

to give notice of a negligence claim [under 4590i] and to request records, even

though suit was never actually filed, were made in contemplation of judicial

proceeding and were therefore privileged); Crain v. Smith, 22 S.W.3d 58, 62-63

(Tex. App.-Corpus Christi 2000, no pet.).        Even if the potential litigants later

decide not to file suit, "[t]here is no requirement that a person actually get sued for

the privilege to apply; only that the statements are related to a contemplated judicial

proceeding." Krishnan, 83 S.W.3d at 302-03.

      Whether a lawyer's out-of-court statement is related to a proposed or
      existing judicial proceeding is a question of law to be determined by
      the court. When deciding the issue, "the court must consider the entire
      communication in its context, and must extend the privilege to any
      statement that bears some relation to an existing or proposed judicial
      proceeding." All doubt should be resolved in favor of the relevancy of
      the statement.

Dallas Ind. Sch. Dist. v. Fin/an, 27 S.W.3d 220, 239 (Tex. App.-Dallas 2000, pet.

denied)(quoting Russell.); see also Daystar Residential, Inc. v. Collmer, 176 S.W.3d
18
24, 28 (Tex. App.- Houston [Pt Dist] 2004, writ denied)(finding that statements

made by a lawyer to a newspaper in contemplation of and preliminary to filing suit

were absolutely privileged).

      The absolute judicial privilege applies to tortious interference with contract

claims. See Griffin v. Rowden, 702 S.W.2d 692, 695 (Tex. App.-Dallas 1985, writ

ref d n.r.e)(holding that the filing of a /is pendens was absolutely privileged in an

action for tortious interference with contract.); Crain v. Unauthorized Practice of

Law Committee, 11 S.W.3d 328, 335 (Tex. App.-Houston [Pt Dist.], 1999 pet

denied)( concluding that prior testimony by a witness was subject to the affirmative

defense of absolute immunity to a claim oftortious interference).

      In the present case, the communications complained of are demand letters sent

to radio stations. [C.R. at 27-64]. Each of these letters was sent by Scott Tschirhart,

an attorney representing Senator Deuell. [C.R. at 27-64]. Each of these letters

specifically warn of anticipated litigation. [C.R. at 27-64] These letters request if

the recipient will accept service of process or whether suit must be served on their

registered agents. [C.R. at 27-64]. These letters contain notices of litigation hold

and preservation demands, including:

      LITIGATION HOLD & PRESERVATION DEMAND

      You are hereby on notice and should have reason to believe that
      litigation may result from the claims described above ... pursuant to
      state and federal law, you are now under a legal duty to preserve all


                                          19
      evidence, whether printed or electronic that might become relevant in
      this matter...

[C.R. at 27-64]. Finally, these letters include admonitions for the recipients to

contact their legal counsel immediately. [C.R. at 27-64].

      Since the communications complained of are clearly demand letters sent from

an attorney in anticipation of litigation, '"the court must consider the entire

communication in its context, and must extend the privilege to any statement that

bears some relation to an existing or proposed judicial proceeding.' All doubt should

be resolved in favor of the relevancy of the statement." Dallas Ind. Sch. Dist. v.

Fin/an, 27 S.W.3d 220, 239 (Tex. App.-Dallas 2000, pet. denied).

      Appellee has offered no controverting evidence, and in its Response to

Appellant's Motion to Dismiss, Appellee failed to address the judicial privilege

defense in any way. [C.R. at 90].

      In determining whether a legal action should be dismissed under this
      chapter, the court shall consider the pleadings and supporting and
      opposing affidavits stating the facts on which the liability or defense is
      based.

Tex. Civ. Prac. & Rem. Code §27.006(a).

      Since, there are no challenges to the pleadings or controverting affidavits on

file with regard to the defense of judicial privilege, Appellant has established, by a

preponderance of the evidence, each essential element of a valid defense of judicial




                                         20
privilege to Appellee's tortious interference claim. Tex. Civ. Prac. & Rem. Code

§27.005(d).

      The court should have dismissed Appellee's lawsuit and this Court should

likewise dismiss Appellee's lawsuit. In connection with the dismissal, the Court

should award attorneys' fees and costs to Appellant as set forth in Texas Civil

Practice & Remedies Code § 27.009 or remand the case back to the trial court to

make a determination of the proper measure of attorneys' fees and costs to be

awarded to Appellant.

   3. Appellant's Motion to Dismiss pursuant to Chapter 27 of the Texas Civil
      Practice & Remedies Code should have been granted because Appellant
      established the affirmative defense of illegal contract by a preponderance
      of the evidence.


Illegal Contract

      Even if the Appellee could establish, by clear and specific evidence, every

element of its tortious interference claim (and it cannot do so), the Court must

dismiss Appellee's lawsuit if Appellant establishes, by a preponderance of the

evidence, each essential element of a valid defense to Appellee's tortious

interference claim. Tex. Civ. Prac. & Rem. Code §27.005(d).

      A defendant cannot be held liable for tortious interference with a contract that

is unenforceable because it is illegal. See Flynn Bros. V. First Med. Assocs., 715
S.W.2d 782, 785 (Tex. App.-Dallas 1986, writ refd. n.r.e.). A contract is illegal


                                         21
if the contract or its performance will result in a willful violation of a constitution,

statute or ordinance. GNG Gas Systems v. Dean, 921S.W.2d421, 427 {Tex. App.-

Amarillo 1996 writ denied); Araiza v. Chapa, 319 S.W.2d 742, 743 {Tex. App.-

San Antonio 1958, writ ref'd n.r.e). "A contract to do a thing which cannot be

performed without a violation of the law is void." Lewis v. Davis, 199 S.W.2d 146,

148-49 {Tex. 1947).

      In this case, the contracts called for the radio stations to run political

advertisements that violated Texas Election Code §255.001. Texas Election Code

255.001 prohibits a person-including a corporate entity- from broadcasting

political advertising containing express advocacy that does not indicate in the

advertising the following: (1) that it is political advertising; and (2) the full name of

the person who paid for the political advertising. These advertisements ended with

"Proudly paid for by Texas Right to Life." [C.R. at 24, 25, 26]. The scripts of the

advertisements do not contain an acknowledgement that they are, in fact, "political

advertising." [C.R. at 24, 25, 26].       Therefore, the alleged contracts and the

performance thereof, would have resulted in a willful violation of a statute, the Texas

Election Code. After the letters dated May 19, 2014 (which specifically complained

about the violation of the Texas Election Code) were sent, the scripts of the

advertisements were changed to include language that complied with the Texas

Election Code and no further letters were sent to the radio stations. [C.R. at 65-66].


                                           22
      Appellee has offered no controverting evidence, and in its Response to

Appellant's Motion to Dismiss, Appellee failed to address the illegal contract

defense in any way. [C.R. at 90]. Appellee argued for the first time at the hearing

on June 19, 2015 that the Texas Election Code provision was no longer enforceable.

[R.R. at 6, 7]. However,

      In determining whether a legal action should be dismissed under this
      chapter, the court shall consider the pleadings and supporting and
      opposing affidavits stating the facts on which the liability or defense is
      based.

Tex. Civ. Prac. & Rem. Code §27.006(a).

      Since, there are no challenges to the pleadings or controverting affidavits on

file with regard to the defense of illegal contract, Appellant has established, by a

preponderance of the evidence, each essential element of a valid defense of illegal

contract to Appellee's tortious interference claim. Tex. Civ. Prac. & Rem. Code

§27.00S(d).

      Because the contracts and the performance thereof, would have resulted in a

willful violation of a statute, namely the Texas Election Code, the Court must find

that Appellant has established, by a preponderance of the evidence, that the contracts

were illegal and Appellant has established the affirmative defense of illegality.

Therefore, the Court must dismiss Appellee's lawsuit pursuant to Texas Civil

Practice & Remedies Code §27.00S(d). In connection with the dismissal, the Court

should award attorneys' fees and costs to Appellant as set forth in Texas Civil
                                         23
Practice & Remedies Code § 27.009 or remand the case back to the trial court to

make a determination of the proper measure of attorneys' fees and costs to be

awarded to Appellant.

                                     PRAYER

      WHEREFORE PREMISES CONSIDERED, Appellant Bob Deuell prays the

Court dismiss Appellee's lawsuit pursuant to Appellant's Motion to Dismiss

pursuant to Chapter 27 of the Texas Civil Practice & Remedies Code, and award

Appellant his appellate costs and remand the case to the trial court for a

determination of court costs, reasonable attorney's fees, and other expenses incurred

in defending this legal action pursuant to Section 27.009(1) of the Texas Civil

Practice & Remedies Code as well as sanctions against Appellee that the trial court

may determine would be sufficient to deter Appellee from bringing similar actions

in the future pursuant to Section 27 .009(2) of the Texas Civil Practice & Remedies

Code and for such further relief to which Appellant is justly entitled.




                                          24
      SIGNED on this the 24th day of August, 2015.

            Respectfully submitted

            DENTON NAVARRO ROCHA BERNAL HYDE & ZECH, P.C.
            2500 W. William Cannon Drive, Suite 609
            Austin, Texas 78745-5292
            (512) 279-6431
            (512) 279-6438 (Facsimile)
            george.hyde(a),rampage-aus.com
            scott. tschirhai1(diram page-aus.com



      By:
             George E. Hyde
             State Bar No. 45006157
             Scott M. Tschirhart
             State Bar No. 24013655

            ATTORNEYS FOR APPELLANT
            BOB DEUELL


                      CERTIFICATE OF COMPLIANCE

       In compliance with Tex. R. App. P. 9.4(i)(3), this is to certify that the
Appellant's Brief contains 5,703 words, which does not include the caption, identity
of parties and counsel, statement regarding oral arguments,jable of contents, table
of authorities, signature, proof of service, certificate ompliance and appendix.



                         George E. Hyde
                         Scott M. Tschirhart




                                        25
                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has
been served upon the below named individuals as indicated, and according to the
Texas Rules of Civil Procedure and/or via electronic notification on this the 24th day
of August, 2015:

N. Terry Adams, Jr.                           via electronic notification
Beirne, Maynard & Parsons, L.L.P.             tadamsc@.bmpllp.com
1300 Post Oak Blvd., Suite 2500
Houston, Texas 77056

Joseph M. Nixon                               via electronic notification
Beirne, Maynard & Parsons, L.L.P.             jnixon(CV.bmpllp.com
1300 Post Oak Blvd., Suite 2500
Houston, Texas 77056

James E. "Trey" Trainor, III                  via electronic notification
Beirne, Maynard & Parsons, L.L.P.             ttrainor(n!bmpllp.com
401 W. 15th Street, Suite 845
Austin, Texas 78701


                          George E. Hyde
                          Scott M. Tschirhart




                                         26
               NO. 01-15-00617-CV
                        ***
         IN THE COURT OF APPEALS
     FIRST COURT OF APPEALS DISTRICT
             HOUSTON, TEXAS
                        ***
                  BOB DEUELL,
                    Appellant,

                         v.

   TEXAS RIGHT TO LIFE COMMITTEE, INC.,
                 Appellee


  On Appeal from the 152nd Judicial District Court
             Of Harris County, Texas
       Trial Court Cause No. 2014-32179
   Honorable Robert Schaffer, Presiding Judge


    APPENDIX TO APPELLANT'S BRIEF


DENTON NAVARRO ROCHA BERNAL HYDE & ZECH, P.C.
2500 W. William Cannon Drive, Suite 609
Austin, Texas 78745-5292
(512) 279-6431
(512) 279-6438 (Facsimile)
George E. Hyde
State Bar No. 45006157
Scott M. Tschirhart
State Bar No. 24013655
ATTORNEYS FOR APPELLANT

      ORAL ARGUMENTS REQUESTED
                            APPENDIX

TRIAL COURT'S DOCUMENTS: Motions and Orders:

TAB N0.1     [C.R. 380, Vol l] Order, denying Defendant's Motion to
             Dismiss, issued by Judge Robert K. Schaffer on July 1, 2015.


TAB NO. 2    [C.R. 14-66, Voll] Defendant's Motion to Dismiss, file-stamped
             Septmeber 5, 2014.


TAB NO. 3    [C.R. 90-98, Vol l] Plaintiffs Response to Defendant's Chapter
             27 Motion to Dismiss, file-stamped Septmeber 24, 2014.
SIGNED on this the 24th day of August, 2015.

      Respectfully submitted

      DENTON NAVARRO ROCHA BERNAL HYDE & ZECH, P.C.
      2500 W. William Cannon Drive, Suite 609
      Austin, Texas 78745-5292
      (512) 279-6431
      (512) 279-6438 (Facsimile)
      george.hyde(a),rampage-aus.com
      scott. tschirhait (a'1 ra m page-aus. com



By:
      George E. Hyde
      State Bar No. 45006157
      Scott M. Tschirhart
      State Bar No. 24013655

      ATTORNEYS FOR APPELLANT
      BOB DEUELL
                           CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the foregoing instrument has
been served upon the below named individuals as indicated, and according to the
Texas Rules of Civil Procedure and/or via electronic notification on this the 24th
day of August, 2015:

N. Terry Adams, Jr.                           via electronic notification
Beirne, Maynard & Parsons, L.L.P.             tadarnsfri!bmpllp.com
1300 Post Oak Blvd., Suite 2500
Houston, Texas 77056

Joseph M. Nixon                               via electronic notification
Beirne, Maynard & Parsons, L.L.P.             j nixon(a)bmpllp.com
1300 Post Oak Blvd., Suite 2500
Houston, Texas 77056

James E. "Trey" Trainor, III                  via electronic notification
Beirne, Maynard & Parsons, L.L.P.             ttrainor(iiJ,bmpllp.com
401 W. 15th Street, Suit 845
Austin, Texas 78701



                          George E. Hyde
                          Scott M. Tschirhart
TABN0.1
                                                    Pl                           FILED
                                                 J):IsP1     y                         Chris Oanlal
                                                                                       District Clerk
                                    CAUSE NO. 2014-32179
                                                                                     JUL 01 2015
                                                                          nme:
                                                                               ·-~Ha-rr'!""la"='co'."'.'"'un~~'.""'l:.t.~~.~-
                                                                                                                       ...
TEXAS RIGHT TO LIFE COMMITTEE,                  §          IN THE DlSTRlfT cm IRT QF
                                                                                              Deputy
INC.                                            §
                                                §
v.                                              §          HARRJS COUNTY, TEXAS
                                                §
BOB DEUELL                                      §          I 52nd JUDICIAL DISTRlCT


                                            ORDER

       O§n this date came on to be heard Defendants' Motion to Dismiss pursuant to Tex. Civ.

Prac. Code §27.003, and this court, after considering the pleadings and arguments of counsel,

finds thqt this motion should be denied.

       Signed July I, 2015.


                                                           l::f;JJ::~
                                                           Presiding Judge




                                                                                                   380
TAB NO. 2
                                                                                                                91512014 1:40:43 PM
                                                                                          Chris Daniel - Oi61riGt Cieri! Hanis County
                                                                                                             Envelope No. :2393324
                                                                                                                By; SALENE SMITH




TE:X.\S RlGl:J I' TO t ura
C(l ) 1\il I fh~~, lNO.




".
mil.~« elf JtUh-bl.) ct}l1tL11lt tn r.?lluu 'Ntmb. I! .. s'LA.PPt: .µtl(I\\).   f)cf~ntl:tOJ ~t                                                             u.
                         SN·:F.C.U 01' .\. MAl'Tf?R OF I'U!ll~l,C ('.ONC'F.Rt-.




-14'3' S~h~    Hitl .10J. ':'t iC'b >tvitit de .-igm:d 'JO "t&!J n1&•1~.rrt1l~•.wn ti\ hw~n Hf~ 1}a;m die ~Xtsl~i~

frQJ    .~tf i? IJ;1-c."r1•'·!'1 ''*J v) [!J'}I)_ Tit::! ~I} in qu~1'tio11 o.·crc. wt~...t
                                                                                      . durins; tl-..c lco.iu.p ttJ. t.1-\c
re-x.~ R~lNir..i~ l"rin.~ f\ID~ff cl~'iiOll ~ (~II M~y :.v. ~~l4.                             l"ht;.. tl(k w.01nlui;J. ft.he

 1i:1.~fr;1r.a•>n 3.bnuc Sch.H~t 6Ji1 ~~j   ,ititl tttJ~~ iu>d 1kl~ttl':'"-1r,y i1t(-01'n!n1·1:rnt fc:-~,.1dro~ l)~t~vhn,l,
                           '




ti,      rn un ~xetU~~ of t.>d"¢adtmt · ~ fu::c ~~ n2f..t; u~~:t                 ~1'i1>5tAl'nctl~'~f th!:' l 1111tcd

Srm4 rl~~i~1011,11 !ind St~foo              s. Ad.&e!lt    1 r}f di1' Jlllf •.if Rl11.h1JJ t;<111r:Jitl~     h\   ti~ ·ri!\'w \!S .d~~'~"""    w prntot.1.      Sttd 1 C(lnur~~:U\ '' t.!:<1 ilhoir .s -n-:ittcr '1L~ pub be G-.:itl"'.:m 111!.:t d1:"1lilili•

~~~~t .11111 the 1tltetit " id l'tl\.1(.1 l;:fr;;~f'~.

1,1,     1~t.i~ l (iii P1~ ..··i..:t: ,~ &tolt'4fIJJ {.,t;\/e ~Z,{Kt~(d) ~ft•in.~ thG ("twt                       w 4i:~1H~ , 'th.




Jud~I Prlnl~

~.       D.dlmd~rtl tl\'>i'Y1~ t~         utliMJttlhi:- 1}cf(T..~      I   rj1    ltlti{ll pthilc11u   ~ ·1~" lh:           ("(.ytr(l   tll

9.             £1'.c   f d .....: $11 rt.Qe   Court   &:::i\:ri~d ~he J~-1=2               rn.. •k!-~ u1 Ult!)           i11tn1k.1
                                                                                                                                      1
                                                                                                                                          Att'

... onn11 "'liciti•~ 1.1nl 1R 'i"nr(i..TI, uttct~-i •\f iubli'lbt\J iri !ht llu~ ooon.,. of .1 .~ic1il pt\K:«-.ntt.; ·"'

:1   ;<1!111   E}' rth ir~~t .u11I "'~' t \!~~Hhuu ·hi! bl,"l: nf:i a •it .t ... 1t!C' ~ tbn'L'.!.St~ t>.\t .;(t10tl11r iY."




h.-ue.     Ul'\Oh ..:d     ut tiw ~'C:' R1.·~m \"'. G .at fu1·1 f-iri? !.ro:. ili.. lf>t> ~ \\' ,,!d f)V->. •1 l~ t r-:.\,;J

I~Mll. The ('.nrrt I 1('-'f ""P~~fod 1~ ~.1s1e m ~'he ~rih:i;a, l!\:j'\ltt.d S.:anu.cr unJ lfhr$. ·'S« flsti!

• 4r f .. ,,... fU1& s, \\~.td 7o?. 'l':'l-1~ rt~ t ~) •~t~~ing the ;i.h.~itu:.c nr'C\i ll!gc: ro ~llt~

lHU~l'.)tf({~ :.n 1 1t~r:('JJtt:11l~ 1k ~l~H. Uk' 'I~ 11t•Jr o~llod~~ cfr111 t·,1~" ~'il,;·....,ur~ ®1111~




Of.1JlllnunkJttt1:ns p11·. :lt"J:~ ·.nwh c uluiJL·-s ~·r 1b~l             IX" .)l~n·.ii..rr"" T'lo~.~ ---~   vJi,..-;ts ht\ d.linr~         .uitri1tg QW     t1( &:e \:~.'·          /.JlHb -. Pr.~li. IJ'I/       919 S W 2J b8fa..                       ftiT e                         -:a      -=               .                                                                                                         -               -=                            -.... .....
                                                           ~                                                                                                               ~ ~ 1
                                                                                        ..>
                                             ~
                                                                           ~
                    1'-                                                                                                               -..I
          !                                          :.             ti                                                                                                                                \             «>
i,                  ~       3      ~
                                   ...                     ,..                        -Ti                                             ~          :i.                                                          f
                                                                                                                                                           i.
                                           :.0      "'2
                                                                   ~
                                                                                                                                                                                                      ~
                                                     ;;                                                                                                                     ...
                                                                                               ~
                   i.:::
                                                                                      ~
               ~
                           -"5
                                                                                                                                                                                     ~                c:.
 .. g..,            g :>.... .,;-"""
                                            't:
                                           -::::
                                                            :;.
                                                           ·~      ~
                                                                           u
                                                                           ~
                                                                                                                                      -r        ~                                            a       <
                                                                                                                                                                            ~
 ~                                         ;x:'                    ~
                                                                                               n       ~c~              s.:           ~                                             ~     1i ~
                                                           ~
                                                                                      . ....--
                                                    .0
                      "' ~                                                        ~
                                                                                                                                                ~
'"i
":)
         ,_
          ';
                    j
                   ,,...
                           '6
                            s      ..
                                   ;.
                                           .¥e
                                            -"'
                                                    :.c
                                                    ~
                                                    ~      ~
                                                                   M
                                                                   '°
                                                                           2
                                                                           ~
                                                                                       '::-

                                                                                       .....
                                                                                                t:     ::;~-a~
                                                                                                       - - ~~
                                                                                                         ~
                                                                                                                  ~
                                                                                                            ... Ji~
                                                                                                                        -
                                                                                                                                      ('1


                                                                                                                                       "'
                                                                                                                                       n
                                                                                                                                               ~
                                                                                                                                                           l
                                                                                                                                                           :!
                                                                                                                                                                           "7: "5 ~
                                                                                                                                                                            n-!!! ':u'i:: j .,.,.,   ~


                                                    .J ~ .,
                                                                   0:0                                                                                     #                                 Vi
~       5          2...    '5              '1:1                                                r                                                :IQ
                                                                                                                                                                                             ....
                                                                                                                                      ~ ""'""' l!;
                                                                   ¥ll
                                   -:::!                                   ~          '2.              ..     S._!e~                           -
 ?::    ,.::       -:.
                            j     ~;       li        s ..          -::&
                                                                           ~
                                                                                       .::::   ;;;.
                                                                                                       '-

                                                                                                                                      -..... -
           ~       !::.
                                                                                                      ~ ;t
                                                                                                                                                                            ti
                                                                                                                                       ~
                                                            ~

-?t
~.
        :c         ~

                   J
                           -$
                           _g      a
                                   ;::
                                           ~

                                           ~
                                           ..,      Ti;.
                                                            ii
                                                            ~      --
                                                                   ~
                                                                    00::
                                                                           }      '& ~
                                                                                  ~    ~   .31:.S-;:% "J! :s                                   ~
                                                                                                                                                ..:;
                                                                                                                                                         -§
                                                                                                                                                          :         ;:;,   2
                                                                                                                                                                            ~       ~
                                                                                                                                                                                    :e
                                                                                                                                                                                    ';I,
                                                                                                                                                                                             :::
                                                                                                                                                                                              i-
                                                                                                                                                                                             '!3     -
                                                                                                                                                                                                     \4'
                                  ~                                                        -.,. .... -1§ i ~
                                                                                                                                                                                    ~
          !1.
           c;.     ~
                           l               j         ~     ~                       r..
                                                                                       _,_
                                                                                            ..:t!f                                    ..,
                                                                                                                                      ~          ~                  '>.
                                                                                                                                                                            ~        Jr      ~
                                                                                                                                                                                                     ~
l2       .-!
             !                    ~
                                   .:::

                                  --  -
                                                 , a
                                                        -11 ~
                                                                   ~
                                                                    ~
                                                                                  ii
                                                   ~
                                                   1
                                                    ;
                                                       '::J ~
                                                                                      ~
                                                                                      ~        ~
                                                                                                       ;!_
                                                                                                       .!S
                                                                                                                        !l
                                                                                                              .Q b . ~ ;..,           t          !.'..
                                                                                                                                                          ~
                                                                                                                                                           ~
                                                                                                                                                                   '.j
                                                                                                                                                                   ,:;,
                                                                                                                                                                    T      ~
                                                                                                                                                                            0        I      -~
                                                                                                                                                                                            1.       aE
~
 ~

 ~    ~ -311.
        ,,,
                            s
                           ,...
                           ':::
                                  ..,;

                                   ~
                                           c::..
                                           < ! :s  .,. } ~         ~


                                                                                  ~
                                                                                      ~;
                                                                                      CG
                                                                                               ~
                                                                                               ~
                                                                                                ~
                                                                                                       -:=,   g~ ~.c
                                                                                                       ?f;i:,,::
                                                                                                       ~   ~  - ·~
                                                                                                                        .'t~
                                                                                                                        = ...;
                                                                                                                                      .,
                                                                                                                                      -:
                                                                                                                                               ~
                                                                                                                                                 ~        ';t,
                                                                                                                                                          ~
                                                                                                                                                                   G
                                                                                                                                                                    ....
                                                                                                                                                                    ~
                                                                                                                                                                            ~
                                                                                                                                                                            $-      ~
                                                                                                                                                                                     0:..
                                                                                                                                                                                            ::;
                                                                                                                                                                                            ~
                                                                                                                                                                                            .,,      .l
   ~
      ~
                                            :>!'-
                                           e.    ~ u        i':                   e            t:-
                                                                                                       !l~ ;>
                                                                                                                        ~1. 5
                                                                                                                                      3:       ....;     ~
                                                                                                                                                                           !         l.f
                                                                                                                                                                                            ,,..
.~ . -i                                                                                                -'--'                                   ~                                                     ~
                                                                   '.":!
   &!                      1                        5::    :;,;
                                                                    >      ~                   .g                                     ~                    ~        j                        ~
                                   ,;;"'            .a. !          !:)
                                                                                      ~                ~~~~ a-
                                                                                                                                      .... ..g q                           c..      '-'


                   "jb 1
                                                                                                                                                                                                     !;i
~
 ¢
        ..,,       2                       ~
                                                           'l
                                                                   .;;..   ~                    ;:;.   ~cES - C.
                                                                                                          ! .... a,31:$                                            ~        ~       .....   3.::     ·.=

                                  ~ -
                                           "T'      -!-            ·~                 c        ~
                                                                                                       :r                             ~
                                                                                                                                                          \E
        f.t
                                                                                                                                               ~
                                   ::c                                                                                                                                              $
                                                                                                                                     E
 g                                         .3
                                                    .,     s                          ~
                                                                                               l-      P:;;::I'    .S!"iii
                                                                                                                                     s t> ~·                                                         ...~~
                                   ~                                                                                                                      _;:::;
                                                    '!i            ~
                       ~          :=                 j)
                                                                           j                            x~.a~3-~          ::      ~
                                                                                                                                       .t
                                                                                                                                                                                            l        ~-


                                                           -       ~                  ii                          - ----= 1
        ':I                                                ~
 i                     .....
 ~
        "i
        -$          ...    ~
                           3.
                                           -.i
                                           ~        ;
                                                     '1
                                                           :a       !!
                                                                   ":2
                                                                           ~      :;;,
                                                                                       ~

                                                                                               i
                                                                                                i:     i .,,
                                                                                                       ::;   :I'~ -sr. -;
                                                                                                        ~~r-!!i).,..
                                                                                                                          ...     -¥ .,, ?. '$
                                                                                                                                     t:':'
                                                                                                                                     .s         l
                                                                                                                                               -c.
                                                                                                                                                          ·~                                -.;
                                                                                                                                                                                             ,,.
                                                                                                                                                                                            -!S      -;I

                                                           la i
.z:                ·;.,                                                                                                                                                             ('9

                                                                                                                              .£5 ;: 
                                           -:I;.                                                                                                                                                      a
==
        '.i'!

        ~
                   a;,     1 &.
                                           f-
                                           3;        rt             t;
                                                                    ~
                                                                                  -E
                                                                                      .....
                                                                                      ~
                                                                                                ~
                                                                                                n:
                                                                                                        .,,.
                                                                                                       tt""i.r;. =
                                                                                                       ~~
                                                                                                                  >''

                                                                                                                  ...   ~    i :s
                                                                                                                                 tJ     ~
                                                                                                                                           .!) r.
                                                                                                                                                ~
                                                                                                                                                         ~

                                                                                                                                                                   ~
                                                                                                                                                                                    ~

                                                                                                                                                                                    '41:
                                                                                                                                                                                             ';1'
                                                                                                                                                                                             ~       ~
                                                                                                                                                                           i...,.           ~        j
                                                                                                                                         ~

                   ;;                                                                          s-      ~':i".-ae ~S!!
                                                                                                                   ..f                         .:::.-     -~
i;;;'    ...:
                           1 i             ~
                                                    ~              ~
                                                                    ~ j               l                a~.
                                                                                                                                      -~        -; 8
                                                                                                                                                 >:>               ""'
                                                                                                                                                                   ~

                                                                                                                                                                                    ~
        ~
        .s-.::     ,..::
                           =       ~       -x::     ~      7'o
                                                                                  ·s
                                                                                      ~

                                                                                               1             ,.. .::;:::,:*
                                                                                                       -i~ -: ~·                                          ~J
                                                                                                                                                                   'S       ~                i:
                                                                                                                                                                                            -
                                                                                                                                                                    ;:.
                                  ~                        "       -~ T""
                                                                       ~
                                                                                                          -:;::I~
                                                                                                       -r .:.,                                 ~                                    ~                 ;:;:
                                                                      ._
                                                                                                                                      ~                   ~                j
 '.C
                           ;::_            ._                                                                   ~
                                                                                                                             -
                                                                                                                                                                                            4
                   ~
                                                    i              -a                 !
                                           ~
~                                                                                              ~                                                                   ~                ~                 ~



..&                                        ,...
                                                           ~
                                                                           -
                                                                           ....                                                                 ~         p                         .....
          ~
:e                         ,..
                           ~       ~       ....                                                        ti' ~ -----                                                                                   ~
        ~
                                                                                               g.
                                                                    ~
                                                                           ~·                          ~ ~;l;'il-                                                          ~         !       't
                                                                                                                                                                                            ,_
                                                                                                                                                                   ~
                                                                                                                                                .:;.
7$'
                                                                                      !                u ~..9 _, -i.4 tj
,;>       ;:.      §       l      ~
                                   ~        '%:


                                           -::.-
                                            o
                                                                                                                        ~~JJ          :t       ~
                                                                                                                                                '::T     '.:
                                                                                                                                                         ::i
                                                                                                                                                                   ~
                                                                                                                                                                           .a
                                                                                                                                                                           ~
                                                                                                                                                                                    ~       ~

                                                                                                                                                                                             i       ~       ...
                                                                                                                                                                                                             =
         ! 1:::                                                                                                                      .. ,.: ....ihJ..:: :1   l




I    If.I),."( ltl ~ ~cnll.NJr r:~iu..::h..         sire ,n/.   lla.. "..... l .,_ klf.\f$ "1i''e1/f~1h· \\ .'U)'l •'t      Jj   ~~p~h-d
                                                                                                                                      .

    h1s:   -tfrt..   Tbi: lt!th.tffl oonru1r1 i,u;.mu.~rrtSi tkt:

              er ~·,H•~Cfl         p-..u1~
                                   dots Mt f~f l:1t l.r • ~ rbt J>t'.



•    •

                  *J"I nuc lt · ifle

                   0      tl~   l   ~} w1 t tcr\t,       o,r "').

     '"~' .               wUJJ uJ        dw       1   O>tu ..:1.1u




                                                                                            ~.




                                                                     IC

                                                                                                 ,1   ftt;;   11 -


                                                                          ,lll   ~
                                                                                     ..mg
              thut dues;            r,

     ~   I •l\~   ~,.,j   i } the full        l


         r-\'IN'o~c 1!it1l(llJ ~Ith      '




                                                                                                              20
~~~'.1'h h -.ti_   tiy J propondtl~ ~C titif.. th;d t~   1.' (l{\J   JM• Yt f!I~ il[1,.~il :tr'ffl ~~ rf'J

~: ~ttihtLf ulc.:i!alit.,t.    lh~!M~ ~he       :11tt1r11•>")'$ ~ -1:·vv 11 to t ori: 1111 1~.,.,. • r~.,,P•Jr11l1"' c ~

      1\  IJ1~1ft:4$Shm;µ ~9rp~~ · ·
                                                     /.~



                        ,,..;;,,,,.~';!"
                                   /
                                           /
                        "" "/ "
                  ~.,,~~:,
Ry:
      liEoR.o€. .
              /
                                                               ..
                      it'""'f;i\tuE · \··(·,,,....1t.·~'>"''11' ,~.,-0~   , .. ,.~.IV ... ,"l· .. ~·"'


      ::;tate Hm· N1). 45006t57
      SCOTr M, TSCHJRHAR r
      Stilll.' Hur No. 2400655




                                                                                                         22
                                       Ct::RTlf'TCATF: OF SERVICE

            This is to ':crlif)r thnl u rnus nn,
                              111
l JOO pq,st Onk Blvd,,, ,2.5 Floor
Ht.n1stt1n . TX'. 77056 R.        Script of Texas Right to Life Radio Ad
       Falsely Attacking St Sen Bob Deuell, MD


Before you trust Bol> Deudl tu protect l1fe. please listi!n C:{lre]iilly.
lfyt>ur loved one is in the~ ho.~pital, you may fl,'! shocke dt1d, c>r younfJ child avan if the patient is c(Jnscious..                 ~t')ur

civil fibc.ui;h~s and your right to life silouiack cut life uncl ot~ dlsablt.~I
patients. Dmr't trust him taprotectyou ifyou are sic/{.                   ViJttJ   pro
life. Votefot Bob Hall in the runoff election for             ~tate   Senate.
Ji'arly votinlJ for Bob Null is May 19lfl through lt1Cly 23tt1• Election
day Is /Hay 271h, JJob HL111 will st-and for all.


Proudlv paid for by Texas R~ght ta life.




                                        EXHlBIT


                                                                                            24
                             T'-exas Rigbt to LJ(e RadiQ' Ad


------= REJfan~ yo.u tr·ustRah De Jell              prot&: iiJ/:;pletl.ie listen are[uJIJI,
            Jj yetur. l~.vRd onq f.c; ;n tJvJ.; hnJ 11ltaJ, ynµ muy 11E shacketJ to learn
            that ~'fatefw,·s·.hosp1t~I pund cart d :.1ty Jifi         ~a ·raining

            care.-givlng yo~' {1n!J 0 day~ trJf[nrl Qnotherfo .iii 'forynur
            mot·her. ~Jad.I or ym1ng                                                                Script of Texas Right to Life Radio 1\d. #2
                                                                 st~•rt~l   rutulh'lg Fritfc..ty Miw nn KSI\ K\~ RO m d K1..:r1.c·
                                                                                                       1 i1 1
                                                                                                                       1
                                                                                                                           ,

                                                                                      (Salem M di rad o statio.n.s)
    (   '""'   J   •   I   •   +   t _,   •   '   I   •   I


i~.v~-.~\olol\\i.'\W~tU.VN Lt'ftt.




                                                                                                                                               26
                                                                      DNRBH                                         ~
                                                                            ~I   .....          1'




Dal"! Bemt~lU                                                VlA E-MAIL:                 ;in   ll    1:MW   m
\r'lce Pr~111danT/Mmt.e t           Mun~ge r
Ctttrlltltrn Mi1Qff1
wuo 0llV9' street
oanas.. Taxt1s rs21


        RE: Pub1rr...a ~t>ll or Oefain tory                 P.dv,)rt~m      - .l\ittl'YJ :on ~..,.n T j ..        'o
                                                                                                                :--it
        Lffo PAC               O~fumstoty l~d          atts"king t.hai Hot'?ra e ft'}'.       S.t.ute $cr"lt1tor lk>b
        Dmmll




PLEASE IMMEDIATELY CEASE & O ESl ~"T AAV FORM OF PU8UCATION OR
REPUOUCATION 0 F THE ABOVE & BELOW REFERENCED AO\/ERTISJ!M ENT

        We pre~eni- ha Honorable T~xs~ Stcltg SentJWr Doh Ooue!                          we a\~
becr.im.o aware ot dltfarnato1y advanisa~nt s publls , tn o.;rtn rr                 ou1'«t.:s. v.ti ~
\'IQru ufting ..-nd m"llit11'1t} 11 norMJ c camf)h'ligr\ ad b)' 141'..as RJght ~ Ul13 PAC (no1 d
~n d1dat1;,1   ad),

          Thoso folsa- and tl\!fa' flf)to1y tilatmne-nts wopi!Jtefy e · tr.4nUy mkiNJP!t)SJ.i'tll
Sunutor (b ~I! t 1med hf:.-. back on
ma and on d!gabled pall n1s.1'
TRUTl1: Sen:;itl,)r OeueU's bill. Sat'late Biil 303. r.3 endattmo by • ~ T~...as Cethol.c
Contt?rlf>ncEJ;   Th~ Piabflc: Poll y Voico of the- ... *1rA1; al,;t r.. i>-1' Tn'"' Tllo' i•tim t •          EJU1lBtf

                                                       1_ ra                                                       27
                       Q;in .Sat1oct1~
                       l{ullcit,. \J\I P~fMTltl             ~U"r
                       ··~rrf.1..it;' mJ~ .·    - · ·
                       1~}1]1)( .c. ,


                       t11.-.1 l1CJ~ff~l:w \ 1ri1t d.;f:trt~•t'Jry tltf.I Tv 11ttt rt1$Jf1~ 11'.~lftl Pi..C ~~l M l1t. Ejsrnit•l fi~t ·~~
                       t'IJ1.~flltl'1tit,ihC1 A<1~ nwlt~ prot+1~tJc:in tnt h«311l."n 1Un th91n 1ht1 'Jlll~f~ i'~~I(,: /4d"lll'1t1i:l'I
              ......   (.)l~~k.]\t\( al. Sl'J'C)n. (WtilCH U/JltlAllJlpOrttY.111~ ·~folCl.'llJ r~!Qllt tQ W16 PAC).
__..,.,.._,                                           -     -                           -                 -    -~         -
                       ·T l"' (({i'Oftn~
                                '
                                         1M3C1 1foft>11u;.,tti
                                                 ,,   Ii ,....
                                                               amo~1at., i:l nUY\',l)(:r()J f111n~p~. Jn(..)(Jdtl\g,
                                                                                                        .


                       ~ l111µjnv•nq t~11,t11~1i'!d'.c•~r~.~Jp•l'l.,'-'I~>' 1<1r.,11m~~-N»f
                       nl.'"1trit:\IJJlt:l Otdl.'t ft:..1J~•J(r.;
                                              ...
                                                         .
                                                                    .   -
                       • E!l!:urtnt"f ttmt a:l~t)'.~artt;.n1;;tu11t1-:m1
                       W',utd,,l:v l,tt\lQJt::PJlY.. t(i.\t)e~r;[J~t\(i. ~I lM/f1,r,' •ylf ~Ind ~ '.\i!flt.:Vt
                       ~~                                                  .
                                                                                                                    {?!"'
                                                                                                                     .
                                                                                                                          '"•
                                                                                                                         tJ~l\l)_~F!Q"


                       ....~tj;~hllSJ tf'll) ~lO:o~ ot ·ti~~~lr.ltinc; iif:id ,o\Mrihc ~Ul                '.11.ro Ot~lf~ GO     tho   QI(
                       -doors''"' •no:>uiru       1
                                                      .ht'IT) ~ .~rovldn .un1Jil'Ja;11.tr~"ti1~cnt1                      •
                       • E'tt~i~~ ~ 1101~t~1~1'1· '"11~ ~ 11J~1f1~v or >.tur~ttl~ f!tltl\ 48 how:l b' t:4\vcm fiilf,t tr..
                        ti!Yi•nl:l'Yul illl t1l.'1k:ll'Cll'1lrolll0( ~'4\lirt(J;



                       •..
                       • ri_,,n~l\IJ11'Q   bt'l \hrt" •u fti1d lift ~1111rn1 ·'1wwittln11 Pftl\JlDtlonf tl!ll~'l 10 ~IP Jili!do VlOlt\ t!W~:ltt tf\f1
                                           -                                                          .         .



                       • f lm"teimg 1 n1H~ily tlr ~\fl l)f ll\'1 s~yV1ti1@ri't'l!JP.~ C~1~8Jc.1
                       Tt:t12-) 1rt1·1=<44}



                                                                               Exhibit A
                                                                                                                                       28
                 t).tll f1tllll\".~·~
                 llJo/k;r. -fNl~f f, ~),·On•111mrl I1ttthf"
                 ~11'~:14. ~14
                 ·~ 11 ,,



                 t~ OoA1111Crt.ot l\1l(l)n:t \\'!111 Ol!Zib111IOll
                 1bt1· rllt./lli M~.:d1dAFA1li:.IJPl"tll.IN (TN)' No~llkr ((H:?) 87(}.1'?00)

- - - - - - ~tr~"{Wl4'1ltl\\tblt'.ttt)#lflf~·           · ·\~~r.t1m. htfmlTy.~1~n'.IT-1fX-.tl"ohfnt~n-
         -llr\!'.f r.tftrltI:uty. lliltio ~      ®falt\'ltory
                 lm1~1t•~n t}y· tJ'Tl~tlnu t'lllll~I f~et.a Qr tuxm~ll1~ fot;1~ 111 ~ttnfr+IUJttJh~'wriy"       v           run.w
                 ~fUH 'rjlli>+.-!~t, 1'117;, f4ij..~.\\I ~L1n:i, 11 !'; (11~ ~000~~ .~vc. Win' ~u ilOtJJh.W p!6~i~
                 i;t1(Jttltln.il 11..ibli:(f? clO~matlft\ll!)cl .ljpcm·rhq~l.Vll.

                 11-1~Ett0Re-, we· ~NiaPt!CrPUt.l.Y- oE~t1>fHA1,.,-.ou fM"1EDJATEl.,.Yl(ceAst
                 At!D j)~$l9'r t:1ioM I ' TeNTl~NP\tt:Y DJ:FAMIN'G ~Aa .trrATfi e~liATOR nOf)
                .t;titJJ!U. ~V ~~Pl;lt!' $~1~4'"ti;tetl~ PA~~O u£iPAM'A'1'0RY.--&TATQ~ENi8
                 HY' f·H:·J\~~IN ~~l)V'{ thin »1f~111Qn m~
                ~:,i, \lll l~tt~ iJ•rt: ~lllnlll ~l''~1Jb1Jd ·111mp~ 'fN.t.'ltrt1n1 .~9flll .,~~ in~uMtl#1 ~u wll~ ~IX!
                ~r'tll:lllll•\.tJtli.tfCtt 1(1ftY 1WI itb'«t~l~.1 'l(rill~~i !Qtl1' InttiN011!Jbt)1 l\J)VJ6''1)111 P.llrJUOrtf l~
                ~Utlrt CIPlo11(tQ ).~l\..pmprlM!tt
                fnl'Y l~.t 14\ 1tt~~tit1r~'flt/~t1 .lht1t u-;-,~ [f1~<>P~>lnf~'ilic,.. ~n,, J1trl1w:~ntmill dttfitt\D.t 1.n
                ~rni~~l (J~rritlP•~ (1\,j,~~1'tuC?Jl'l y..1w ~..,J!.' '"11" ·tr~~1111tb'tl ~ '1"~\lflti"n
                            lr11om11111Gti ~titmi't 11> \lm• l'loUJ 'do1n.rwf.fJ1'1Y be ~~tl n~~""' t11m11v.,t10~,..
                           . I() U4r> .ttihllql' YCl\J ~J.~C!ti l~ t~I.\ 1t» f(.)!l!h\''111f1w.'2lti!"U irtlmllhl lh~ liiMh~ lf\llt 'f:\, Utitl~t .~ ~1;."l'.(q; Tii~I fl'\ll~Wt:· ul~M
                            ~t\1•1Ji.~t~i'i .k'Jf)~hw11r ii~ {If~·'- «it 'MJt . V1~11'$1.c~1r111'1 .t .Jh~•10111 ~.i .1t l'ffullo
                            f~ lm;tvr.i~ ~ill" r~~ '1)1 ~'11h1nK: et>jl1ml.lrtr.~JJM' .... t1 ·g. o•t\•11ff. '',.u11 J ~f.M t1{t.
                            ,..~!Ut\d~"-· vtilc:1~rc\;itr1>:i 11'll•m11110raJ 111 }'UUr 'f\tt\Ori




                                                                      EJ(hlbit A
                                                                                                                                      29
     O;!~~IU1~.1
     t~otke - cu~t It. t>~~l tiemd.,d ~.-ttet·
     Mny l.l,WJ4
     ~q? 1tt<


              ~1f:lq~ 1?1~ "'laciro~lii inlorttiatloll 'l1ust be prewtve'i JY.'t>$el'\'& any new ~tonic lnf~n that ts generated ¢!er -you
             l'leol\'O lhls l~ttel tttal ~ - Me'IOfll 10· lh19' J~pllfo ut muy lf3fld IO lhe tll!wOl/tlfY Qf
             re1evonhl'Cormalk11\ relal-ed- (I) u~l5 qtspu\(f, -
          4•. prl'tA«rve any 1'M1 (~y" f11(1,ltrc~ 1 t.mtl1tr ~I.II' Cr>ntrQl,
     CQNTACT YOUR LEGAL                      APVISOR tM"4EdlATELY
              Wfll1e we Cate I .o;>eftil !lllll ltlf:t TMtttit l:tll1 tic f~Ved titl~ly OM W•IJY.>Ut
     subslsnli~I ln'~JnECtll vf further ~luabll~ hme anu e>:\J':~               by llflY JMty, yr,-w
     hMi'mdfatQ Rltentiol1 f() !his nmlte1 i• nl)i;•1~ry efl!!_8Jlflt'JOJ1lffll               w... •1tOUld l:AG to thank
     _)'(;U In adv;mce         ror -eny    •11t..,-.h... t ·Otl.




                                                                 /
                                                                         /b      V   -




                                                                 GEC~E           e. HYl)r
                                                                 ROS-$ F1SCHER
                                                                 SCOW M. T$ci-llRHAAT

     t)PHlft'F-JSMTllM


     •f t 1/-W''lstt-lll!.'l'I (.;.,U::/~.~·~WAJ+' •:{$;,.';.,.~ il.-'111 ~~'!11.r.~ ~-..1'1A 1,1~'1~ ~




                                                          Exhibit A
                                                                                                                                                    30
-
a
/




    I.
    I
JC'tiii ~r'O).'t:?t
o~wr.of Oper«tlQn~
Sats1n. Co.i'llmoniea!lane ~lln&
6400 l~. B~ liJ~ Rrt Mmcmt At~ tfctl lJ~ Tu:\t; ~"~ 3nd '"btl~ mt:sft!P~~•
S~~r (~ M~d!C~l ~'} ~ell't1 ~~non c.-o PQ't'i;lrl rr«nrtkl(\$ ~fr•~\ bt.'iit~nq fJJ1~1t.,b1~•
                                                                                       ..
          $pacific FALSit M,"item of tl11s ~'1 .ododrr& tho folilW.\~;
Dilf.imaban' • "Sr;>h    Ohlt:i~ ~~~ (J ~IJ. lo 1}!1/C CV\.~ rnltal
p:'tn~lf,  Qour.!I turm'"d h\:s buck 011
me dnd ~ 01&til°"6d r.aU'3i1lts ,.

                                                                    - ---
                                                                                                 33
                    l:?~
                      n- ~                 c
                                               ~
                                               :::;
                                                                    0
                                                                    z
                                                                              -
                                                                              g           c:,;,
                                                                                          0
                                                                                           c:
                                                                                          :::.       -
                                                                                                 '.';J
                                                                                                         ~
                                                                                                         5
                                                                                                                        !;
                                                                                                                        Cl
                                                                                                                        »
                                                                                                                                       ~
                                                                                                                                                      ~
                                                                                                                                                       e               e-
                                                                                                                                                                       s
                                                                                                                                                                                 ~o~·~
                                                                                                                                                                                 '/{
                                                                                                                                                                                 0
                                                                                                                                                                                     'K!i
                                                                                                                                                                                     '::l,,..
                                                                                                                                                                                 1'-- -:2 ~    ..
                                                                                                                                                                                                         .q-
                                                                                                                                                                                                         Cl')




                                                                                                                                       I
                    .::!'~~:!~                                                                            ;i.

                                                                    ~
                                                                                                                        0
                                                                                                                                                                       ~
                    ..ji;:"li}J:O'"':J
                          - E': tl!                -
                                                                                                                                                                        ;13
                                                                                                                                                                          .
                                                                                          ~~
                                                                                                         i;                                    e      c                n 'r..<
                                                                                                                                                                                 ~-s....
                                                                                                                                       ~
                                                             ~
                                                                              1:~                                                             :;                                 e-,..g~
                                                                                                                        0        :"!
                                                                                                          ....                                        8
                    c~ ·:a ~ ~                                                                                          ~
                                                                                                                                                                       ~l
                                                                                                                               ~

                                                            ~~ aE
                                                                                          --:.                                                                                   ... ii ._.
                    "'. =-;o                                                       ...                   z~                                           n
                                                                                                                               ~
                                                                                                                                              1i
                                                                              - c                                                                                                       -~-
                                                                                                                        ...~
                    - -·Nµg~                                                                         ~                                 ~                                         vi!:Ji
                                                                              ~~ }; ~                                                                                  :.
                                                                                          $;;            -:::: fll                                                          ~
                     ") 8 4¢ "!!;j.                   ~-                                                  '"'E
                                                                                                                                       ~.
                                                                                                                                               ~      ~                              Q£'·0
                                                                                                                                                                                 ':). ~ Cl..,.
                    ~
                                                            .
                                                            E                 --=-                       -e
                                                                                                         i:: -t:1
                                                                                                                               J               ?      t!>
                                                                                                                                                                                          _;.a.
                                                                                                                                               - ~~ !I
                                                                              s.S. !2
                                               -      >
                           Ii>            -2::J             Q                 x                                         ~              5              ltt~                       ~
                    =~~~.J:'Q
                    .ii::E,. '- i::                         '.II    i         ii -
                                                                                       -.:
                                                                                          ~s
                                                                                                         ~§             0
                                                                                                                        it     ~
                                                                                                                                       ~
                                                                                                                                       e:      g
                                                                                                                                              ...::
                                                                                                                                                      ::I,,                      ~
                                                                                                                                                                                 11~-::;::
                                                                                                                                                                                          =  ~

                                                                                                                                                                                               i
                                                            _g
                                                                    r         ==                         !::~                                         ~'      .. ...
                                                                              -?
                                                                                                                               g       Cle
                                                                                                                                                                                          :l
       ..
                     c.JG6

                    ~~st
                            Jil g_                                                        b~
                                                                                            -            ::;>   9
                                                                                                                .s:::
                                                                                                                        !i             ~
                                                                                                                                               SJ

                                                                                                                                                    -                  -~        .:; >:


                    ; ~~- ii ~-
                                                            ~                             ~              .!..                  ~                                       a-a
                                                                                          0 z.                                                                           _. .!~v
                                                                              -    ::>-
                                                                              ~~                         ~~                    ~              ~       ~-
                                                            =                                                                                                          3a i~$?'
       (.

                                                                              .:1i =:;                   ~;J'                                         ~~
      -l;
       ~


       ~
                    ...::>.'i: ::a -Q
                    -~~j'~
                      r;;   ~j
                          ~ -
                                                      c;;
                                                      !"
                                                            Qi
                                                            c 8.
                                                             ,,'j
                                                                    ii
                                                                    ~
                                                                    CJ        i 3. %§.
                                                                                   "'
                                                                                   r
                                                                                          ~'9
                                                                                                         a-8
                                                                                                         g~
                                                                                                                        9E
                                                                                                                        ~! i
                                                                                                                               ~
                                                                                                                               of:
                                                                                                                                       ~
                                                                                                                                       g
                                                                                                                                       s
                                                                                                                                              3
                                                                                                                                               -c:.
                                                                                                                                               & ~ i5
                                                                                                                                                 g;:
                                                                                                                                                      :-:-:r           t: ""     ;;
                                                                                                                                                                                 -"Clip·
                                                                                                                                                                       !r ll ~ ''_;tl
                                                                                                                                                                                          =~

                                                                                                                        ~i                                                       ~i:;
                                                            !)                                   '



      -
       £
      8.:
                     :.ciG..
                    ~~ai ~ k E'
                                          a .= ~            i::;
                                                            ~
                                                                    :! -
                                                                    -._ 'O
                                                                    c: 5
                                                                        ·,z   'i
                                                                              ~=>
                                                                              ~£
                                                                                          ~~
                                                                                          8~             ·--
                                                                                                         ~c..
                                                                                                         ;.:..~         -o
                                                                                                                        ;Jo
                                                                                                                               ...~    i!-
                                                                                                                                       ....
                                                                                                                                       q      ~
                                                                                                                                               g
                                                                                                                                                      -:
                                                                                                                                                      «>~
                                                                                                                                                              ~
                                                                                                                                                                       ·5~
                                                                                                                                                                       ~1
                                                                                                                                                                                 ~        .~j
                                                                                                         ~!
                                                                                                                               ~                      og
                                                            j j.c
                                                                                          R';..                                                                                  a~~e
                    ~-"~     ~!                                               'g~
                                                                                          e...                                         I       ~                       g
       ~
      '?             ,.._:s•--o                                                                                         '8.a
                                                                                                                        g ·g    ~
                                                                                                                                               :;;                               ~Y.,     'K.:i
      c'"'           ... ~·';;?.:a-
                     o~ Q:s:::.::-
                             ~ --
                                                               "'"'"'
                                                                 l!
                                                                          ~
                                                                              ~O'.'.
                                                                              ~'II:<      c:.8
                                                                                                         f~             -5     §              ~       ~} ~s >:-< lC' ~
                                                                                                                                                            E n. rg I
                                                                                                                        ~~
                    'Ji.                                            't.
                                                                    go
                                                                                          ~'
      4                                                                       -~                                               ~                      ~g    0.
                    i                                       ~
                                                                                                                                       ~
                                                                                                                                               ~
                                                                                                                                                                         8'
  = -:
=~:s ·              n~f
                     .     ~ •                                                                                               c.
                                                                                                         1~
  -
~:: ~~ ""~
TOi -
         ""
              Q
    - 1 . . , 11&   rf-""g .~
                    ~£ ~ C •c:qj

                    ~~§~~~
                                                            i
                                                            ;;;:
                                                            'I-
                                                                    'S ~
                                                                    [~
                                                                    ~~
                                                                              ~i
                                                                              j!
                                                                              .
                                                                              ,j
                                                                                   r
                                                                                          ~"'!) ~
                                                                                                         ;..::
                                                                                          • >.., ~i • -a &
                                                                                          r"-;;; ;).
                                                                                          u1~~                          ~~
                                                                                                                                       ~I     a:...
                                                                                                                                                      ~~
                                                                                                                                                      .i:! ~
                                                                                                                                                      ""~
                                                                                                                                                      ~u ~'i
                                                                                                                                                                       ~4!
                                                                                                                                                                               ,g _o .t:
                                                                                                                                                                               _,~
                                                                                                                                                                               $Q  ci:j. "C
                                                                                                                                                                                      ~
                                                                                                                                                                                         0-
                                                                                                                                                                                               .Q


                                                                                                                                                                                                    f· ,,.~lll'OYI!~
Hot~11 -C 1111\t> Ii.' D•d!:O at U1Q ir>trll:lcm anpMt ~11\lon
l'~/\Jlr::inoc 'fttr lJJI) (J
TM~ltR'ttHir TU.\fiH~V.illrDIT:ftll!Jnb1             . """
Th(!                                           n
    l'>~\."l'IT CM
tlrfllQ--:- o-
it.~~~oh' iiy 01t1u1inq f'tlni~ fl'k.li ~i J~~~t.4'1 1!1c11~\ i tti1:i~~dir'>l1:~~~1. l"!ffr!~t: v.
/I.TRI'. ffJ/f!t}(f), ·f(-/fi v.'ll ~n h:i:tJJJV U,1, J)~J\/lcJ'1
  •t:tl1tlnt.i;1 til:t:Jtu" t1t.J,.11i;otli11l"t'~" v~n '~~f1iii,,1 ,

THtPEFOFO:. WE mi8Pt:~TFULLY PE~,AND THAT you IMMr:OJATELY CWE
AN(\ DESl$T P'RO."it INl'~NTIONAlLY OEFAMINO TEXAS STAT£ SENATOR BOB
OEIJELL ev REPtiBt.J,ttlNG THESE FA8LF. AND OEPt\MATOflV STATF.MENT8
rsv~E·Alnlt'a rn~ AIJVfmTJSl:MJ:Nt, Afl OUT\.INl:ll.

U'flaATfQ'N H01 0 ~ PRr!'11'll\/J\TIQN llfl'MNO

           YQU ~ nnrotiv 1>n l'lOtlt:n l\tld 1111oohl ti:wo ronnN"t (O Vt'~vr 'Ml Htl{)auon mQy
tot.llttfrc:>1n u,& Ci'I)~ dt'M3tlbcxl tdl<>vtJ. Tt-.i~ ltttt~r dotu riot 11~0 ll\tll yw-v.,11 bi> !'llllld,
~lf lltist tt1p 1fl11ll\lf 1.nuy 1111\ ~ 1ttoof\1111I WitJ11:1u1t!oun l~NOtf!>ft, l~cycf, p1J1;u11n11ci
~~11~ l)tltl k!dttcttl ti~~' WIJ ttlV> rl6v1 Hnti•~t'(l loflt.11  'flr~r\V mt liW111"iw. ~lutlhwr
pra~t.I at nfor.ll'crlll~ 1tml.lfl~1.,i lttlmfl)h r~lf!v/\t'll lo l!lf• ttt;1i\1\t 'k>li{rt ~t 1h:' ll'lt~t;ltt\11\lrt
m11y !'I).. 11"1 ybyf' 1l4Jlli1tt•vdt>0 9r r:t!nlNI: QI ,., ,,..., J:WWW>1\01M QI ~ny ""d ~ill· -001'-rl•
• m n,.Or thlfdrpartl~ lllldllr y0ur r.(1'11Nt Yo_IJ ltt11io a f°"nl .. ~~l ,u~iif{rt~1~'1nt..m' 11\{1l W"1~11•)!.li>fl Jil,!tl In 1w.~ur. 1~1e11 ;~l'lrrn,!:1(' vc1'lt
«~ritirA V1_11il 1111.Uli~ rk3~tt;



     1. Si~fHJoo_'flnillliOn · nYM'lfltio~, .otm!lf'·ntt1-0r.dot•~:fl~\'lf. ~ll'i;llt[O:~ 111rqoi1"1~11
         r{:1~~-:i_i 11-l~ ~ir~~~r.ti~·' ~!JWt, J-.· ~~. ~~~1u1~11 :rti1il.l1•_·1~•~ "">1.'"fr.ii1?f~
         vim1tha'lt'.iJ~ ~11w!lr1~ 'i!1 ·1,lt',t('IO .. fll .Y1'l'11 ·w•nt ~iJ1 ~;,tm1' lBf#ff• ut i1tJlr?11io..




                                                                                                                                 35
1¢,• Pf:l¢').4fi
No:k-c- -      .~ & DHr~l ~:nnnd t cttcr
Mtttl~ lWl~
~I ~t~l>~ _

              k lftcludG~ a (·fiwms o.f elt.;plronk comn1t1n.~oo - E.t1r SJ1•,N t
             ,phone. ·n1~ ~~lnf~ rt1t•si .bei,ptf!~•:.">i:xi ~u u.._,t It 1'...'ln bo tcttt~
~      1'.    n.11l1t(t!!-rfimJ     .. •n fh~ ~or~ ~don c-~c~·u;1 C:i?rr.~
                              '
    ·~, '$awb.tdJi, ~-w ~· T)CW"  ·~re bo~ ihat thl! -~=er mm 'b~ r~1~ ?ati•~fJy JWtJ w~i.t,.
wontl)ftlftl1 ln~:.:1m1m1 ?f .~t,tnhor '~oo~ 1.ltTiff snd. ~n~ b'f , ~n.., W>rty-.. }~'
fP.'~~l~ .,U~'1~ to- ~1!1-~ ~ n'(.}ofu"~!)' antf· ((~. iNt. \W\tid Jlt'ft'1o u~.a.of.
~Q.IJ ~ _~vanco i~f ~nl' t»nsrdt;ret)on you letf(f ~ 1hf~ ,ft-r.stti..~. t1r.id ~ 1MV"~ to
rotsot-.1t1Gn.

                                                            .... j'Ol.V,
                                                   V.iJry trut1    '•

                                                    f)b"rtrji. h! H.•it'l'i• I .~ti;,, amt:,.'\ f"t·fo.-~.                                  Z«ii.; ~ ....;
                                                   IJft~•i'>tr"• Jl    - _ ~---
                                                                 ."!'-.-yL-c0•1:;I · -   '(        ".r····
                                                                                                      , .,. ,; . . .  c~ --- - ~

                                                                                                  ~
                                                                                     •1                           ~                   ·-..· ·-.J~·"-.



                                                        .}f*' •
                                                           ~
                                                               ..
                                                               r.
                                                                            .P
                                                                           I_::.']

                                                                        r .r,,r
                                                                                          .
                                                                                               ..•       r"' • • . .

                                                                                              r,. /;.:.,,.';- •       -
                                                                                                                          '                       •     ""'




                                                     /"'' '"· ~.                     {




                                                  . ,he:oRGrtS! Htt>E
                                                   ·Ross ~fSCHER
                                                   SCOTT M TSCH~Rl1i\..~1

CE.HtRF/S,~tl;fts

t?;7~M~lt'~, ~~~t:i'~Yflov~~+t   '

i
..:::
,.,.
.,   .
'.
                                                                                                                                                                                  m
                                                 .,.o-.:o
                                                 i     id ·~~
                                                                         'i' .~     !:'r5    _g      ;;~;j ~~                            t3      ~ i~ ~                           M
                                                                         "::;f'O~
                                                 ~~~!                                                ;{..:>:~Ji?                        !~*~~p



         Ii
                                                                         >.1$.ij;;':                 );;..!>~             -,
                                                 -.- ~~c l . . ~. ;t"
                                                 ,..,.

                                                 .£a
                                                       :;):::r

                                                       ;J         .;:
                                                                         ~a~.Jt~
                                                                              ~ ~~
                                                                                                     :: ii 8.:
                                                                                                     J~14~
                                                                                                                         t               -;i~
                                                                                                                                        ==~·£-~
                                                                                                                                        ~ ~~ ~~"7:
                                                                                                                                                             a~
                                                 ;;. ':it-
                                                 a i==~
                                                           · &-
                                                                         ~~ ~ ~· ::i
                                                                                             C>
                                                                                                           -*to'-!:
                                                                                                     i ~
                                                                                                                                        -"[_.::~:::!a
                                                                                                                                         -
                                                                                                                                                       ..:: .,.:

                                                                                                                                                                       I
                                                                                                                                                                           '.i
                                                                                                                                                                           •
                                                                                                                                                                           ~
                                                                         - .:; i~ "£1;"
         •.:                                     ~5":'1                                              ..       -5 ~i;:..                          -..:::      -~
                                    i                                    ~-
                                                                                                     :--i:...s>                -
                                                                                                                                        ~5i~/~
         ~
         ~
         ~
                                    ::
                                    ...
                                   .....
                                   ia:
                                                 ~ '?'-:;: ~
                                                 ~ "*E?.
                                                 .r-:.-13.!"
                                                 z -s·.ii ~
                                                                         -:::..;i
                                                                          ~ - a
                                                                         ...::;Q.!:I
                                                                         t ~..e ~~
                                                                                    - 2.:t-5
                                                                                        :1.'
                                                                                                     ~~]~~
                                                                                                     h ·!f g ~ c
                                                                                                     .:J~ - -
                                                                                                     1-!~uz
                                                                                                                               ~        1__ . ;re:;: Ji~~
                                                                                                                                                     . f"'"=           jt  §
~
         :S                                      t~~z                                                 .  -. ·:.                         a~-                  !,...,    l  8 ~ -":i
                                                 ~
                                                            =;.~

                                                      -= ~l.I
                                                                         -"~
                                                                         ~    . « ":;!
                                                                                   ~ 1!
                                                                              ~u a~...::
                                                                                        -            ~i
                                                                                                     .,
                                                                                                                         i ! Ja~-x-~
                                                                                                                         *,::I
                                                                                                                         a
                                                                                                                            ~ •.:: -i~~1~-        ~
                                                                                                                    ~
               ..s                  ~·
                                                 _:..~ ~.,; ~      r.;::l-""="'                      ~                             :;i~ ::z~ ~                             ~
               ~
                e                  ~
                                                  ~ ·~..:....:..::
                                                     -s~·-u
                                                     • ~ ~ u
                                                                   ~ ~"i '-;i:
                                                                   -$-
                                                                   ::._.a11  ~
                                                                               =                     ~1,j        -1;~                    ~~l~fi
                                                                                                                                                                           ~



                                                                                                                                                                           J
               ~
                                   j"             ~'S;.. ;!~       -;.~91§!"3:-;;                    .. ,.~ t:..S~                      ":1 .-. 2~-
                                   !!             =~1f !i>.,       ::Oci !i~~;                       ~            Y".!.l;-
                                                                                                               5 .&
                                                                                                          lll,. ~                            ·~-          - ~
                                                                                                                                                !:;... 1¥ ="'
                                                                                                                                                                           -.;
               _z% _                                                                                                                                         'l:-
                                                                                                                                            f""
                                                                         =- ;e!~                                                        -:i ~E.~ - --·
                                    ~            ""'        -A
                                   4
                                                 ~n1li_s:                           . ••"!)ors       ~    tr'..;a £ . ~                  Q
                                                                                                                                                                           ::>
                                                                                                                                                                            ~

                       '.5,   Z:
                              ~
                                   ~             .§B~!P.
                                                                         ~     0        ;:;..t:: ~   ~i - i~'"i                         ..c. .::. ij'.--:.;;_•
                                                                                                                                        =-ii                               ~
            &~..:             ~    ~
                                             ~         "'-= ;;- ~ j:l-i >-1-~                                                           i~~~~ .;·
         ~ ·~~
               ~s~
                       g      ~
                                   l!.fi
                                                   - ~             . ~i ~-'!
                                                                  ~»     !:o !~ 'fl .a. 1'!
                                                                                                     i!l~li  s  ~
                                                                                                                                          f-t:~=.s
                                                                                                                                             ' !:!.,.. g-- ~
                                                                                                                                                                            t
                                                                                                                                                                           _.,.
         ~e~ - .... ~                                                                                3 - ...
                                                            ;:f


                                    ~ :;s. .:~-~~-~
                                                 ~~                      .?~1~11~                    -    .... ""4 1 ,;._ -        I.
                                                                                                                                        ~ i'">t £ t,. &
         ~~if~~ ....
               ~... ;;:..     ~
                                             ~
                                                                         .i=.~>:J                 ~~~ £1~                                 D   lit::: . ~...:
         u                                                                    ='.<11~~~               ~ ~-
                                                                                                         . ~e - 1;f                          1'·:::::1:"~.;:;
         --
               !~]; -
                      ... :!l                          ;~ ~'l                 l~.i . ~                                                           g~""" E
                                   =!
                                                                                                                >;.
         j                         ~                                                                  .,; l°F."°"
         z             r~,     I
                     1
                      /,    I



        tt;,-   \'°'· 2 A '
        21          14'4"




                       ""..."$1-liK\'.ttt II~~ ..~~li'lWto '>t'(-.."1~tlh.tuinr: f#.r t"'° .it1n~- ·

                  V'-iut ~..,~ui~ ~es ,'{c.;:d)' bu:JniJ'.r ~ .Uot D il.ldl b... b~~ntrtt: :pl) 11,(J.l ."1~\.'1i~nt:,
        ,..itb.'.~.ny ~       «Jt tl!rti t(t.riJ,t\:trH,~'~' 1'ti:•~ "RlJ.tr t ' " J .i(t ( -11Jt1'1tJt(>t.,r, i ui: ••
        ~~b.".it'>t' Dcvtn 'Uitl nt~M '1,i~ _ri~t tR lafputli\'l- ttlic( in                                                                                                                          • ""   '' ••\·•••·   • . .,_••••• • "'""" ,.,.,   ••••••·•••   •"•••   '""'··••:•"'•o••• ·••'••• .,. •• •,••••"   "."'T.'":"'"•.•'6;"•'\."•,-•,., •
       .
       f
       I.                                                                 ·- ·~~
Q~,.lii l ·..-~   I   ,...,... '   ~"'"""""""~'""   ~~~Yl#~~<>1.zl.4..~~~ ~~(\. . . . . . . .'*'4t""~""·.,.J:"'tl.~""""'""'fll l"' ..l.~·~~~-,. ~ ........ ·~-......-
      f
      -:                                            ~\l,J ~.Ol;t. ~>ll.li ·lf"\.dl'i                                  , «--        ...        ·-   •   •     .. l   v   "
                    -
                                                     "'                                        I                       l(}!l~5(
np~ lH-OU!\,l l Jlt tlutltr'·t. ~"':P ~:.'\ff' .f.'r;L'H:ITTn]#hf}r (f'~n 1JU1')'r.!-.U, '){JJTt"J1~"" ;µ~s,~
JI
 llHll)ff l.l \:1 i1~ tJ«) ·~r~t~\t.-"i) lt!'•.1}it)S +"..t~ff,C.u~:fttiH ~!qt~ ~~w·r,.1:-•l Uml' •;fl\\ ~:";'1
it'ql ft~&1.1~·Xl \t~:'·~i:ww ~ 4~t& ~ "t"Olfl·~~11'.) ~Jrf           i:•a ~If~?(}{ ~~J. A.p-.:.1> a,~a!I J J>.J:q
ttU.l~•tf ~~ J•~ pfUd ~.I,\ ~t ~~~Pl Si?~f ~l ~ ~1u:'Qt~"1~ ~ cl?J"'Jp l' .:tUJ)lfM
~ !'-t! ".:i:sn c~ ft@ro tnx~.f. ~ F~ ·~·b- tf;!;~ p - ~i!~M-vr. "'Woll JM.':!••t:Yr•ft
fl:.)tHntl pillt1le ~ Gtc.H>,'""1\t'J.~~f)nt•~ iw, iWOlll.'!~~~ :>~ '~1..~ ~tmH ~vi.~r .x.1
w~n  ,..,,u' ;";'Jlifl"~'~-;li~·\ 01 ~bl! T~ ffup~·Ml .\~~11' ~~~ ~1$): ~~·-,,u-·
~l'1tnnttlt")_,,Jt] ~ t\~U ~L ?1ti .\ft ~l{"1nil ~~~v.lpt mu~~ tl.(f' ilillflt-~ m~A
                                                                       ·t1.•~w(.r1•"t111~t ;;.cv ·~ ,,µ~tit~ b~..~•
!>(JJ J\) g~tt ltflt ~"! Ct)' (1lir ~tr~~lJtt'-l't .ft'l'lJ.~li.'tt ~~ un~q ~(o\f '1Jl'~J~~ .v.1q
'tl(tll~~ "1f~J. ~~~ ,\ldlm» ' 'l 1'~ tlMJ}' ~-')l ';.l?O~-""''~J }'1'1 ~ JJ;:tfu ~f~ {"~'{• tf(.1"1l~H'.
~ "-'\ ~mi~ll lt"\l,..~..~... pn rtmiw» ~!J1111pb.l1i1 .tl~ ma.£ •~It U«>p~r4""4 ~~U.:©mq ~1 ~}:tg ~m.L.?tt•J~ J.~q:mp:t~ "l~(I -w4..01.i'~t
~: ~~- OtqU) >'JJ Olll 11~· ,),4 ~ll~~t. "'ltlllf~'-~«l•t!-b~ 't!J) mo1J ~·f t.,J.l.i ~
                                                                                                          ~~Jli>J'Y 7-!.'\ill»         &.>t. Musrt>p
         ~i.w J ~- 1ttt.)
         2 I'' \I:'                                                                  ......-,,..c:.-:.                                 ~·


                    .1\1\..~ 1v~ iutt~•.tw t..\•liltr tJ1~,~~l•hti>J1C'!tir w 1Mr.f\·. ~~1TJ~"r.t1~~t~ ~iu>\Jc,1;i.~·':-~,ir~
         OJ!•l\t'y, "'~tc:;i!u1:13 it41t rh'° 11J~ ~PU!' ~JU.'11'11 It'll hr1*t.k"~li\g •:tli'. kmJh,I _li\\~d "'~ldl 111\U(>l lo


..   ·
         11 ~•Ill (rJ(t\) iXI'. ~m11n.1 ~1xl tit~ 14rf.t~· ml)f\.•\ 111n1.1\llJ ~""'r1nn.1 ·: •tb•.n11·•~ tlw-. trill' ..,,1111:1· ,..;
          llt9 oop¥tUa12~lhll ~i'J rl~'!!lq »!.i;~~l'l~ 11~u11n1io
         ~ ~·rlt..fn,.tl'-rot ~,1!r"~~""'H~ o-~~~~~•~fk·1·~,-~Jr-htiq
          TJI~· \< ''''.i· _k , G.-1 .rill" ~HY • Jtl\~i• I liib:iH!J. !()11. t\~f~'11Jl C.."111~:inttW!111l Wl1$wit'!¢1)I_
         Wr;rpr>;<1•i¢n >-".!('I '1111~)\l r.., ~-city f l'lCCOJ 'lY. M!\t'•1w.l:M\;1l "du:-k'r)IJi·~h,~~r,· r.l..'11:dJ>'
                                                                                                                                                                        -
         ~"'~" mvC>.ltt·' t11'1 ~11!~ Je.- . ~1h:~"! l 1 m..-t.. ·ll'•ff •,~~· H;~ ,1,11,y; M'!Cr1"~.,. ~ ·q~t:ia
         ~t.:!l~ fun6C4! h'j'J-k.oqt•. r"~ l!itli. ~"~li~~                              m•
                                                                                              Tfi~~t:1~l{llk' ;i;1'~ffi•:i:k&n· ~th rr\:r•tiurfr ~1\1r                                        iftl, lile~rlt
         t1•11;~vro1,:;'tn1t~ 1 ~0ci1.6irtoo11"'"
                                                       '
                                                            "·"   .Mi'   wIll:'i..1;,1\~·l~ 'f ·'f~1+
                                                                         11"'\..             #     ,~,1tt
                                                                                                   -                   ~ , ~....1111k•il -:•:·
                                                                                                       "' il.ltml..J.\i;.                    '·

                     Yom ~t\11111>ill~ b tkh(ly 11it'l'rll~ ~'~" '' t'lc11ctl hy·1rm,..t :'k.i.:tin).'~r.1nr111 1tl11~1Q?.
         ,1tlt~111 rflPo~n          :y Ti>.(tlttttf )ll)liJll~"tl rttJ~.f
         ~!I~ f~ tllbic "'               !tut>:il\.\. I~ n1n hn11Wdlrdcl)o 1."11•"4: 01c !Jr"tllllka'r M lhc lrlr~lll
         11dvttf~M.1tq purdt'~ ~· thr llt,rU~IUh·t~J ·t-;es~Jf .Uight tn Lin! Cbf!ft1lllttt, lnr..
         S('nUU,tr u~rtl'tl       ... nr 1• ic9)'~~(' fit" i'~~-1 fo l1Jf1lll(tlVI' tv)li-f fn rA>1H' tl.I pro...c-nr tf1.- t1vntlnt1l11t:
         b!ltrtt.

                 rker.~ ~ht\M(~iJ ,V\n~~~' 111 .~·~r.i: '1°l~~.\11w.;i, ,i~ v•(lir'11ttr ... J•M d11 i111w If,~
         ~:t;;d m ~~ ·~~1'~~!!i~4!l\1 .~toe.·1. ~m*1~i~~iilhct c1i'li-H 11\C!:lnc ·>~{ ~· rt!,·.q:il
         ·~' ~ lt~i:r\11! 'j>fiiM::t1111'                            f


t~     ;;i:o
                                 J         ·~~gt



       !
                                           . - 'l!" ·..;;"
                                 ~             ;-a~
                                           f&.; • ""
~-                                         (17- ~ ~
       ~                                         . . . .s....
~      ~                         j
                                                 4

-~                               l
                                 ~
'·'                              l
"'                               "~
f
G
                                 !
                                 ?
i
~                           i'
                                 1
                            I ·
~
j!                          L
"'
6..
;;'
"'-'           ~es.                   e<   I
~-             Oto                    ~
t'I'
               ::t~
~
!              i¢"5          ..       ~
                                      ~

~              :..tj         ~-       g
....           ~ro
               ::rro
                             .        ~
!i                           "
t
ff             ~       '
                       1
                       l
                             .01."'
               '!           ~




                       I
                             ~



                               t           ~

                             ..,.          \
                            .
                            3




                       I    ~
                             j


                            l-

                            I~
                       I1   I!f.
                       j
                            ti
...,
                                                   -
       ~n Bf'lno~lt
       \ti~ Froeiden~.tM3tf:~l tx\bna:._(ll'.n
       Cufrtutl~ Met3fa
       ::.ooo onw; s~
       W(1fst VXt.6rtP~$. Sulls·400-
       PltWAA'#Pmnu11\1![~~~.2~
       OT afU&Q.1 aww:am&C!JJ.u;1~.r4
       ~ti!lm' •Pr;Sr,h'lJ ilmbdctr~&(IJ /ut~ \~,Id' QtJ))...'t1\:>.'}5 Alt ~ FCC RtJYI~ dr.d
       ~~

               r-fo.C~1ft.0$t~lp G.ftd lbf~srty .~&-wt\.at R~ap.onitlbilftv- Do
               Statlorns HdV!S ff)( tho, CQ;.~cvflt of·~k:ttl Sp~
               Ofit~l'ij f~idfy ~tJ~iifloo· c.1ndfo;t\OiUgM &y vJrlct.d fri1ems ~~ ~r
               ;)o~t 10JI muMa:. l.!t& 1~t ~ l{) tha ""rtt1 Q!t'loo'r~,fpfi PfU"ilibttfS cl th&
               l"Ultf8'. llttt:., $ ~._O.t'I em~ ct~ 'l.t'l ~U< or rfJt. ~ run :11• . ~ ttl/ tt-lhit(l
               M~ ~mti ~~ ·t can. r&,;ect ~~ atl~ hG~in thcit c-0~1S•lt l'I!

                          ...... ,....,. . ,   ,   .,......,.. • ...,   r   ..... ,,... .. Ill,.,




                                                                                                                           45
        f:til•\ llt-flt.lt et>f>Ur~it.n
                     ·1.., i:Jl?rl~orf't:p" rulflt1 .~DP'Y {lf\ly fo ·llhi t;y l\1t111AA'!\M 110~1 tl1;~ltf'll'~G';strr11ff
                    11>. a   :t1Tl'fj>J>flrtr r>'rt>UI> 1.11 purvty ofiOl"nt.llf!I; IJ ~' (lnl' t1'0Qfllt>llf•nt ~I I\
                    1tttrrt'~a11:1 ~3> )'al .. f!l" ~, u~ .~.               10 ~ . ~· uo Mt M9\1 tQ ~} aiw
                    ttllf'd•Dllrfy ;1~ if fb\.1 (ltl l"bt~l.~

                    Ulltd Havtt ft~flt9 io_r n,itftilotJ ntt ~- .itf frtJtrl a ttllfd•Jdirty gto'l

                    v \\11. t311c&1.ri;!Joa u~iio:t i!I$~ tt:'.4 tigl\t~ d5ci~ i.Vhcthiit or iro1 tlwill rut{ i:.1:1
                    ttQ, fl (:Mlt [~ Mid l(~bfe JUI ~jtt ~\Oft\. nf.UIJI\ #f' 11 •11 ~I (JQ'1~tllr>f) tul
                    aU'ni:J; ot:i a •7@Uldpt~ U,f'F.· tht? fi.111•'" !c1'1c:i!t$ ~ ·bo t"~"· OP 100 "if2ltf¢fi p;
                    ~Id 1Mt "''I wt fl\-f~tl'A)' oh(1 l!IO ...t~tl ~
                    &il:.'itll:m t:bltld u~ 11 lha d.illm~ :am 111 fad fu1n.
                    •fow tlo I kMw W!ltth~r (Ir hot o th11d·pi»'tY lid I.ti 011& ~not'?
                    '11\6 DlDl:d1\ ?llitl· tJ9 .:\ HJ@GMbi~ t'IWi~ llf ilfl .nd ~~~iy If ~ "'IU\
                    Qf ~1~ .ntt ho~ ~n m~ If )'OJ r.c~ .~ rJ,11\1~11" \a IM ll'l>~l1 oh
                    fl\l~H>o"\v tid ll'~ l!lil tamm:ff~ 9'~~rKr'\lloo ~,_I 11'1 ~ttr.·~ JM ;td,
                    fOf ITT{O~~!'I ~~\IP~· ~'tlm.s. '~'~tlml-lf'.f9~i~ ~~ny
                    ,uU1 rt:rl~tv...flfld lrbom•Xlit ~ }oWy.Or
         ~ll 11\:\l l! ~ nQW llJtl ~~ ~ ~ . ~~ -                                                ~alfl 9111· ~(}J
         tt~, SUl'\'tl~ Sill 'J()J. GOlfOht'I(' ·rti;\rlltr't rnortJ11"1itl!fl'11l"•    bYt11\rMl."'1dofo'1'1kl 11rli.y m"l.ilt 111 lfQb,My ctily fOt           CUmYstllf'
                 A t);~~~ ~l 1-.fu~ kj.·ror d~imtbfy      . WiltOtih DM~ &.1 U1'(111!t
                                                                       . ·... ~11 rdu~ 10 I»!\ :,, 110n·u~ 6<1
        I •.&J thkl" t):lq~ lhCf!l(o!~. 11 ~(.'.'lohlr Jo ro~Mlbtn 'WN!r .i>i.il 1'}0 !to~dt'I 11T ih!J
        11Ufl111\~IOI\' f'-Btul~ Qt lf\O ~\I•                             --




                                                                                                                                     46
Lv
                                  .t~'.\f:H~!H~~.·::4 --~ t40ft~.
                                                ~l~~~:f. S$_W
                                              ao*-~:if~-t.ltJ®:te.
                                                            .~:'.~i       ./ Ji
                                                     .. ~if~          '
                                      ~            ' ·Y'.         '
     ~~>;v~~~'z. t(~J1»'.   )>,,i.ti·ttit! Ji.i~u~~:,.,;     . ~ . ~,.t V.,;xJM-~
     ·~~JIS;I
                                                   ~fitaA: Alrnl 11.,~ /\
                                                                          't..1Q!H~9tr ~~l..J~~($~Q~J f;u.f1J~~i4 ~!iW~!d
             ~~
             ~.A
             ~I~~~
                                                                                                                                                              - :::1 , ')!
                      1  -
                       _,.  Ii     ~~
                               t.A_:...
                                        :r   -
                                        ,~:!:;"-
                                                 C?:>         e. ~-...,,.
                                                        a~;;~'f
                                                                                                                                             ...
                                                                                                                                             ~

                                                                                                                                                   ~          Jrg-a~]
                                                                                                                                                               ~:s-~


      J       if a & .,..1l:;r. ~ :.; ~l~:t~
              -~ i =·
              ~~&:,~
                      j~~
                        - - 4 i~

                      :S..g i.
                                   -~

                                   ~
                                        c:=~'
                                                                                                                               ~"li
                                                                                                                                      ;:           '7

                                                                                                                                                   -!......
                                                                                                                                                       I
                                                                                                                                                                        .;J
                                                                                                                                                                        !
                     - -- !. f.: "'~
                :;,-t~
                                     g. f      e. "
                                                                                                                     ~:a:-

                                                                                                               §:.'-~·
                                                                                ._
                                                                                             ~    2     ~
                                                                                                                       ;;. ~ ~
                                                                                                                     « ,.>~-:: -.                  Je
                                                                                                                                                   !;-                        ?~
                                                                                                                                                                              ~~
                                                                                      E"'~              ~            =:~ .;r                        >
      ~t        ~&;-c.                siEgS'~                                           ~ -i:i
                                                                                           ~ "                           8=- ...r,
                                                                                                                                      ;
                                                                                                                                                                              ~~
                                                                                "'s-;::
                                      -;i.!V--c t                                                                    ~                              i:
      !'.'


      ~
                ='   2!!
                r;t;g~
                                        j!4j ir.
                                                                                     -::«-
                                                                                =-3"';r~
                                                                                E::i ;;i ~   .j
                                                                                                                     Ii_.§
                                                                                                                     ~ _,,".:!
                                                                                                                     - -~
                                                                                                                                      §"
                                                                                                                                                   ;r                         :ti~
                                                                                                                                                                              ~e
                                                                                                                                                                              .:.    .
                n _, -
                a~       :.r. ;r:.
                                             ~t'"§f~                            )::! .....
                                                                                c.   -             "
                                                                                                  ,.. :..-..         ~=-'"'
                                                                                                                     ... "! ~
                                                                                                                                      .i5.
                                                                                                                                      ~
                                                                                                                                                                              J.. •

                - i-
                .:; '1
                ..... .: ~
                              ::::-          d ~ .... =a
                                             :i l'Jil
                                             !
                                                      -e-:i
                                                                    na11~~1709
    M!J./ I'}, ll'lt 11
    a I? ,'\1;11

                i\~J, h 1511~!"-11.aiil •~.:!oh: IWJi ltti.~ !~;               t't 5(\l\'1iJ(~)   ~·ruil\ut1 b llu.r~l            I'll •,la.
    ?'l~cy;· mt!tfll1'1ij •bAt I~ IJ.k ~\ir •lll?f•111"" MV hr~ult .1H'ti(!!I l!Jl .l thf.~ <1t41J IUMuY' !l!•Jll~t ¢\'fl•f'\.r:illf 11\ b l,)h~ ·~ lh~ llv;;i w~~ (If
_    llit-~J;._l'l)l~~f.m~~~tflC'r. f_i~~M.lt~v~). ~d.~-!i~bd~~t.'1Will,
    '&i"' 'If.'\.@) f.hrt'Q ~)' . IC '119l\J'-' llol:~1¢f1tt!U1i'.Uima~l'IJ\KI t\q;:'Gii;r• rt:-.'?i\' IQ)J\1 I•                                   ...............---
     nrr- 1n '111t~~ (Jtl·.ot11,111 I\~"'· ~~11't)t n·.'ihm1y 11~~ n::f1tm C1)'1·~~.t1• ~'~~t
     (J'l\lfKl'\.1:.f~ i;- In 1Qfl in Ot ~.:c:ral~) 1blti/~ t'ty';i tr1H(h\.l14'-Ml;;:(l ' '1li.1k "'11l'iey' ~1:t11p r\~~nUv
     uPII¢ h~1f011 t;y !Jtti ·r~o/'.Eililtf (:Nl'1'1~1 }Vl:f:'21'!1¢i'ttts bt)fl~
     .;,1.Trtl)' !l.itHl1;.')'1 liitJllll l!li)'
     ~lftCll'_, vifal i~ jltlt ~~ !}f ~1\1:' IJJrmir;dJ 'tlf.w;W lln! ~iL ·lruo/ o~ b1tt¥f 1\•ht-1 \@
      •a,,1£ '"''~Y9 t,"»llrihurorw ;in:r l ~ 'hiw, i;p~"i~i~at1 .. Jlle1 me a.t Ek~,·illt'I Cr1~ K't)lurc\ ilf!>r fhe
     till~ SllUl\!4,?.f1f"JbiJ l\J!'4Sj1~ f\lr. l~ Tl~~1'1j.ii"' ~tlbfy !(fem! tJ.ktj iJl 1~ ;'4,4..

               l't•tl\1r,;11efy1 1!1t· i1 1et:f.{N't   -t:"~I~ ~~l\!C«1~\'f:nlnt         ]')eµrtlJ   ~ iP.i 1r.l!f>N'6"'    •i lh~    m
    t-tl.11-.;•{ 'f   T~     E\t-i.'lifltt r:oitn·u 1'.S, ~~-

                A ft~ wh!1 ~ ~ flftmlt:lt (II" it l(l 41n•i;tt.11f bcit1t:; f\,ltf~~ ~y lt W~ltrub
                1•1t\':)lfN''i 1:itth1 1 11111 N tho• ~,.jb ll!. C!l\t.111~1 Ctt l'Tll!~rfillt.t- ~I :lllqp.:my ~i! tbl! }nll\~· di:!~"°'ll"' ,'llfl' 1.'tl.lt k-
    I!ll)'i
    i11J~i1v:o itJfl.•r

             If .tf'ltr t •.lf!.lp1111r dfH.~ ltclt· tml:(1tlllt\teff 11M»! flit. \Jfiriidc'6#~ ii/ lhl!- ffftltll
    ntl'lrt'flh'tt1¢111~ rw ~'t!fu~ ~tl hl 01ij. Bttll~f1,u-h:ut11 're.ti!~ Jd~ t tu llJ\.. t:11111111Uttr.L, Inc •.
    ~1rn r lJ1!4,dJ ~·nr ~e.r:ttJi: ll~ ~bl lo iq.\itm:·O~.r~f w ·cm1rt to JlreYtf•f. 111~ conil1ml11g
    ln1m1.

                l'h•JJl\t!' {tJl~.f;!t ff ~.111 \\')IJ ;¢.,,.11>t 4r~a ,,, rh~ ll\)\!11;t~!ll\ ,,, I{~
    p$J ~ ~· ~~!#n-":lJ l'J!sk~ l~llt- ~ ~r~a_c hi dlt. ~~'   ,,   '••'                               .,
                                     '' '




         $1.\b t./i~:'A'ciµ
         Ninv. ..1:9 zqu,.
                  1

         tl~~·~:~         ......:•




                                                 50
                                                                               · L · NRB ·t-1~


                                                     M•yll.~'"


~M~~Jl                                                                   \.~IA ~l\tAU~• l~.Y.~~
'\Yire-Ut~t, lia1nlf C;tl"n\'Cl                                          ANO 'FACS.11\lU:;F.: ~&O'S• W4!i!i;'.i
s~~~U\l!J1k:rt!o"" ~lf.11'!1.IW
·l~IJ $~~ R9Sif.~lait
Cil'\U'llsif!iJ~ ~t\f1~11i'930'J·2.'
    .             ...          .
?fi·f.;~ l'.J.(lniltiit:~it'11w ·.1ltl~ ~ubor
"Jl6b....,.;OO)i!.'1f;;11,~11~~·~l~~tr.i $~~. ltbu.'brm rcr-0ttal ~itm i;I NJW rurirung ttic
11dlliJ~l""'p 1hQd ~1g11'l~!t.v;e:ni1w11U1u:J 11.rn111t ii· UJU' lclu.,.11• >.t11} l·h 2Q.M ('.J1ai:ll\.1f ~ E~1hlt
''ft."), c;l;l,'t:J)I: With· ij:i,. ~D}l 'l>t tf.ii, lu~ ~~Jo- oowpl,;• wiUt Ydia~ ~H'1 c~
~.00). l!~,~~J~:iw hq pthi~d th~t ~ «TnJltt11
" 'bcJhct 11 r bUl iJ~ ~~CIU (onudunu.'il!J\lb~ (~qi;>~Li(,)n ~f~ lllf! dttto\f)y ruon.11111 U~ :idJi.

         \tit;, 1•)\lk·(1~~1'i1 IO ~r111JJ- (t                                                            M~y1A,~4·


JOh1, F'll'b~                                                 VJA &MM.I ~~9'ffl:n~~Ji~"'
DJflllff{Qr of Or>H·t!'RI' T~f!Rrl8Ert1F.NT
    'Nlt rcpt~.t tl'iil · Hc•\Ol'n~ Ti·,~$$(,~ S~l'\tilut Bop .Ue11;;W ~aurJ ~·~di'A{, S1ti!lfl i.91..PBl~n!.. .f'lol.Acl~~ f,t}1l ~.,~ of U~\~
b.tfil~~ ~~~ety·er•4 ~~ 1wtm.il~i~ •.Mw~ilf 3@. 'Molio~t)~ih)!;
~1ff.'t»er,\•; SJ.i~~1r.-01lly ~41eliil tl'rft ~·h~ ,d ut;lrro.'l..Wli'l ~·tamtf'lAll'h\.~ ie~e ~lh}~
             . t.      ,   r .             ' '   t ,... -           .                r   l ' -
          8i1\!\'.lfi~ f-'ALSF. ¢01\ttt'll orthta.'.u6J1~ ti~ (pl!~11gi'
                                            J                           ..                    •

t~f~m ~: ~n:b;1~·~~~'.4·6J~·io;iQ1~,-;· M"1t1~i-M~1}::v.\~ fo t"- ~. ~tt!I
?"~~is           .f».n r...;1mti1·
           i:(tflfif'.. CiA! #!,.fl. IJ.tt\ht.i!'~taj,:1 ttlL"t
          f..;$'y '. t..i;::.u1.s ·
          ~ ,,,~!'Jt'
          ....
          t!q1Jt1 n ~tini•+N 'Qf"\.ll!'ll'::\.~Wb.;.i1t:'l'!J(> Siil 1r~"f1 f.,...,-O~citt;~ tiy 1ltt' T.i>!lth Qbn.~ ~o
          r;1~fi)f'l~~:~~~lflt:'. ~~f:e_i!.'Sf.~Yfli:n 1;f .lh~ ~~l~.tl!· izr~~~ Qt'T'fl,.~ .A tt!J'}.mll!l                                    _
~~-·-~~ lt~i:..:i!1'diji~v~dlit~~~'~\~1at~·uib! A.:~1zuF~liiJA.- - - - - -
          Juaf~,.1~ '"'~·"'Id (J.•hit')~!~!Y.t:fi·~·:fr~ H1t11'l f? Wfli I ~Cll~N!oi't! _i!1 t~Mf i=?r'"' ·1;6h4' :J~d 1ntxu.m.'·'111tit~u11J~ fn.1111itn urn lliirti-ttin ~~ T~;iG t'W.1•1.-.hl~

                             ..
           o:t~;;iN-o Ii.ti 1J IS>ftl") 1,.,.M1.tw:J!Uf(lp_por11 ,d I t ~'-"'.i~ R!U(il~o LITd t:lAC).
                               ...     -· ~ .. \- ~...:::w ..,.. "'
                                                            -
                                                                j
                                                                                   -                .
          rr111; tMbrYwt·ll\ 5N\tittlr O-Ou.1\Jl',&Bl,Ll4Jl~rr.:v:-1.1 t'umlJ•:!~! J'l~ct1i!~ 111«n4:n~1;
                                       -·                                      .




                                            -          .,                                      ..
          ·l~t; :c:M~.t; ~l/it31!Sl1 coo~r'~~:;- rr.rt ! ~JOO~ l·~~Cnr!\11!.~~·1!! J*m 1,.'J~;.~~!

          • a_:ti            "'"'9 11~ "'l"'°'&.~i!J if;)~ QtL'Y,W''1!iiw.r;;o f~f Vtfs.:tnttrlf.~r.i:                      .,,"J •ll®1~tt.
          ·~ ~- 1~tH::ci~tir+\>~Jlt1 -Mn-re ri.e ~~ (~,"V ,,t,thfl ~1:r.t.rtf'M~-~1 re'l".n:U.
          · if'\~ ti\~ lni;.'6ll~.s;tw~.r.1' iu 1rf:I
          •     fQf' 1~-1r lo~l'Q """' v.~, --r ·n,,':c:u.U!i:l~-:if.t,
              I")
              ...                 ..        . .....
                    ......
                 '.:""''"-_ . ' ( -  -    :     .. _ -                                          ...   t~   I:   ..   ...,        •

          ;:Crf:t1th_)tf "iN?rt)'l(j .t~lluli'til'l;lf..1*1' ~l 1Ci-tf'~t1t
 ci::itlf('... r.r~ ~ti•·'~! tf!;i1ta••tt·Li1:·
 tl.'IJ. i~:tA(iN            I

 ~.,.~,.,.j( ';(


 T·,1;;bt1::C'~l(tJ!1\11~r tA Gi\th¢Ji{) Olhf\001:.'
                   ..· l11t~oh·(i'r.·fi\!i f;~ll1Wfl\.Sll:.t~1:~.                                     .       -~u-
                                                     ·-                                                 :;~~g.
                                                                                                                                                                                          I.()
                                                                                                                                                                                          I.()


                                                                        r~.
                     -·1
                  ~~                         ~             ~
                  11 ....
                     ~'                      - · . a"'~                                                 E~~~                          f...
                                             ~*~~
                                                 . a·' if ~i
                                 ~
                                                                                                            >O ~                       ~
                  1!t
                  ~.
                  0.-~
                                     f
                                             ~t~ i
                                             •.-~:f;                ~?
                                                                                                        j
                                                                                                        it. s.i-
                                                                                                        ijj
                                                                                                               ig
                                                                                                              °'=:;
                                                                                                                                 . . 1.
                                                                                                                                      ....
                  ~"i
                                             E                      ~e                                  ~il!!u
                  ..                         Q~
                                                           ·11·
                                                   ;..._,·.%        ~-==
                                                                                                                                       1.


                  11··
                          ~



                                             ~
                                             -~~   11··"j.
                                                                    §13                                 ~c=tj~
                                                                                                        -:r1:-o Ill>
                                                                                                                                      ~
                                             e .~ ~~                ~
                                                                    .~.si-                              11~$                          '\
                                                                                                                                      :                    ~                   j
                  ~1
                                             i~·~~ ·a
                  ....>   '°-                --
                                             g
                                                     s~•
                                                ~ d.:J:
                                             · ~ •ll .;i~
                                                                    i~
                                                                    • (l\
                                                                        ::;; E
                                                                        r::: ....
                                                                                       ~
                                                                                       ~-
                                                                                                        •i]-g
                                                                                                        -~
                                                                                                        ;J     ~ .;,
                                                                                                                 c
                                                                                                                                  •


                                                                                                                                      : '                it~
                                                                                                                                                                     I

                                                                                                                                                                               '.%
                                                                                                                                                                               '•
                                                                                       ...:;:.,                                       ;. .\..\.          ,...a:5
                                                                                                                                                                               t
                   t .;; .
                                             ·- 4~ _g. ~  ~·:                                                            ..,i?
                                                                                       U'
                                                                                                        .S'R~~
                  ti~~"-                     :ff'~      ~                              g,.        ~     ,. ~ 11)0                     ~,
                                                                                                                                      a       ~
                                                                                                                                              . ~w
                                                                                                                                                 ..-ctt.                        ,._

                                                                                                                         ·i , \~             \i,. ji~
                      i§.• .                  ,~H
                                                                    ~~i·               l          ~
                                                                                                    ~ ~.a
                                                                                                     ~~i                 ~            ..,
                                                                                                                                                  ~ ~gr --
                                                                                                                                                  . \.     (1   -0             !      i
                          t~i~~                                                                                                                      .
                  l.l :!>
                                                                                       '--
                                                                                                  i§ ·,.,.
                                                                                                      i: -               St.                              i~

                  u~""··.
                                                                        ~c~'
                                                                                                                                                                               ]
                                                                                                                                                                                      ~
                                                                                       5:                      •"1
                                                                                                         ~ ·~
                                                                    *~g
                                                                                       :;r                 u}
                  i;.                        . ~~;it :t;§

                                                                                       !                ':N
                                                                                                        = ·i""c::~
                                                                                                                                                                               .tJ




                                                                                                                                                                               t
                                                                        ~>,.a
                                                                                                  ,:r
                                             a~~v·s
       ~
       to'        ~gi'!-
                          :1>:
                                               -:• j ' \:';s.       ~
                                                                        ~-   ,g
                                                                             a{"'!)
                                                                    CZ, . . lj)>
                                                                                   .
                                                                                                  5i -~;::   ·~~J'S
                                                              ~ ti~~ f.                                                                                                  ~     "
                                                                                                                                                                               ~
                                                                                                                                                                               :;:
;;v
.'U    ~
        ~}:::
             (
                   ..::..~  :i:~
                                         -
                                             -t;J.

                                 i!~ ~~ 0. !/).§~~::!!' ~· u ~i-~·ii· s
                                                              1'-
                                                                                                                                                                         i.    ~

                                                                                                        · dsj                                                            !
                                                                                                                                                                               '
                   :::15                                                               ~
                                                                                                  ;5
t1 ~.
"--
     '~   ...
     . ~'"""                                 cl                     ..___
 It
            ....,..___




£1w~~··
rJtJiuti~




                         56
•J
1
ii. :
j    i
! .
J
!    1
                                       -
                                       rJ


rr
,.
                  ~

                  ..
                        l
                        "~i.
                            q
                            l
                            d    '~
                                 'i.
                                       ~·
                                       ;.,,,.·
                                       ·!}
                                        T
!!
rl
                          t            ~
                                       '\
                                       ...,
ti
r l
                          ~
                          j
                                       ~

                                       :;'
l·
l!                          ~
                                       2
fr

tll                      1             if
i                           f~         1i
                                       ~
i.
{.
d
         ....;;    ~·
                            t.         ~-
                                       0"
1.t
                          !·
                            ~          -""'
                                       ;;>
                                       ,...,
                            ~
II
si   I
                          J ~·
                                        "
                                       .                                                                                                                                                     CX>
                                                                                                                                                     IO
          j:i:]~~~
                                                                c                                   II

          -{) ., 1!: . i
            f; ·~,!~'Ci
            -    k - -
                                                                    f                              ""...I'
               ......
          .;!'!>!;!

          ~~~;c~ .
                                 ,,,,..,;
                                                                .......
                                                                -;;;                                .....
                                                                                                    ..;


          'i :~ ~l""'
          e:
          -u ~ """~=- ~\!'!~
          .:. it          ... t:;:.                  ~
                                                                t
                                                                ~
                                                                                                    .
                                                                                                    i
                                                                                                                                              ~
                                                                                                                                              "'"
          __,   !:)- -           C-             •     •   tr

                                                     ~r....
                                                                I                                  "
                                                                                                    w                                        ~
                                                                                                                                              ...
                                                                                                                                              ::;.

          ..::: ;#::?.;

          glOg;-1~~       ~f
                                                                                                   4\
                                                                                                    Ii'
                                                                                                                      ~             I
           -:;::C~..a.    -=
           -a )t c-~ c. ~ '-
                             ·!%
                           ¢n·1
                                                          -
                                                                                                   "''                <
                                                                                                                      :Ir         a e~..
          ~~~~~~~
          u-b.-n...,;;-                                         .;..         ~                                        ~           s          ~
          ~ I!        a i- ..,. i..(                                         ':1
                                                                                            ~                      ffio           "*
                                                                                                                                  ;;
          sj
          - t J'i~·=~
                     .~ it:~a "i
                                                                     • B
                                                                .:g. c·                     ~                .,,
                                                                                                                   :r
                                                                                                                   o. f'2         '"'!   1I !
          ~    - ; .,                                               €~
                                                                                            ]                      ~2
                                                                                                                                  l           P..
                                                                                                                                              to;

                                                                l~                                           \~i
                                                eb-;! ':$
          ·~-
..
                                                                                                                                         I   Ai( .
                                 ::..                     ;..                                                                     £
          ~;i~~ a~                                                  ~
                                                                                            ~                                     t 1·1
                                                                                                              ~"
                                                                             ;.),
          a,s-;:;-c ....                             .,..~      .~Ji                        ;;..
          g1"3c;~8
                    C·- ~ ~
          : ... t& '="i
                                                                ;
                                                                ~,,
                                                                    - ...    ct
                                                                             ~
                                                                                    g.
                                                                                    'i'">                                         ~ ~~
          ;g,r..
          ~!.hJ       ~~
                          !)
                                 -..,,                    -     .@           ~
                                                                                    !
                                                                                                                                  '3
                                                                                                                                         .
                        :::s~ i~
                                                                                                                                             ~
          e'cs·~.
          =--·
              c .a -~ -;.>
          e,..t-l,e~-~
            2 ..c
               -   ==•Jr
                       -
          o:: .:~ ~ ~..,
                ~~~=:,,f-
                              so ~s.
                                                                i: "'g
                                                                l>~
                                                                    ~~
                                                                                    ~·
                                                                                    J                                             i
                                                                                                                                  a:
                                                                                                                                         :i""'
                                                                                                                                         r ""~
                                                                                                                                             ~

     ~
          ~~ .l'. !.
           ~~;~~~.a
                -
                   ft....: 7 (;
                     ~   L,...


                          ;~ .:..!
          ..'.:! -.i' •Ir,._~
             n-f'"°N•• -
          ~--i :.
                                                                                    ~
                                                                                                                            ~
                                                                                                                            ...
                                                                                                                            ~
                                                                                                                                  ~
                                                                                                                                             c.f:



                                                                                                                                  i
                -        9: ... ..                        -
     ,;    1 .. "'"" ·- ...., §. ':::.                          <            }-
                                                                                    :J
          ..., ::l ~~ 5i •
                                                                             :J
                                   )!                                        ~
     =<                                                                                                                     ~
     ~

     6
            ~
                .~ 1~ lt f J:
                ~
                 .=c- # 2 u

                                  ~w "'.:
                                                                             ii
                                                                             i                                               f@
                                                                                                                            ·a: ....
U\1n g,.....f'M~~                                \lfA E· \At
Vit1~~~rlt.Jt1tu:~ P •1
Cfartt.. s i~UI ...
$l9G      .       .SlHi.t;l
D::!ti:u.• l i:•,,. 7621




         ,1".•1 ;.o.J   h.-Q ~ • !JW p;

°'     Mr. 6ef"J'8tt:
Pl£ASJ;.         l~t.MaDJ.\1~~Y r;:~AS'i: Jl4,   0 .&l$t At 'f 110
REPUBUCATION QF                me Aaovi;·           fJW         ~




                                                                     59
1   ij,..J[t"lljt".'>!1 the 1.lOU~n -~ ,.:J f~ 'I
    iPJvr • !rt ml ~ 1t(-.i b;j((' r,itf&t. " ..~tfi·J'7
• t fh 4 o- ~~:a~ tf:l~    Yi i~ ~ ~u · :1"')',h~'M ,;g (Jin~• ~: ~ l ll ie> t 4 ~~.

• Pmv~r!9 trio f;f'll,/       tl't   ~~itQ                                                ..-
                                               -g~
              .J
              ~\Utt:
              ~~o
              .... ,_
              -=- : .21;-:
                              zO!
                              <
                              ~
                              Ul
                              Q
                                      ---...
                                      .,
                                      SJ,


                                      ~
   fl,.
   1:'
   ....
              ~~~~
              =.t %" ... w
              _o - ~ ~
              .__-u;:
                              I
              0-~~;j ,S.:J
  -:;.                ;.;l
                       ..         ~

   ;,,        ~~~     a:
   ti         :~.;.t~ a..
   ....       ct.::~.;.       ~
   g          '"' o~:i
              s:;-x  :::;~
                    .:a
                            c
                        \"- ..Ji
                              0
   ~·            ·~~          :r
~R~
~\:{ z
a ei ~=-
o    ...
         ..
         It
 e'l'~ - ~
.! 6r ;i~
              .£f£..:.-?;
              - - .it,,x z.
              e~ :t~I ~.llllli~t).
   »U'4 ·..cw~~~              u-.-... "I tlli!l\•1.irJ'l.11J.11'1r
t~~ J:4. ~l)l~                                             . .
11 J ~I) Ill'

          pr.MA.          T..,is cl~rolilt. ir.fn:fll8llt:n mid7>1                       ~ff;~'~ Sil'                   f!i;if il r.w1 ~ 1uU~'ltl
          ~1 .1   lntar Jim,;                      . .,,.,....,1'....
                    , .,_..   ~   <                  •                   ..
                                                                    ~,,..~ ~i"f" ·   - ~ -~     .. . .....,_l'fff>r,..,.~""7·



    ~. fl~ ,,;;;;;,-~~-~~ ru~~;J ~..7ou~~T;i~7,,; wm·., ~                                                                                 th!jf   nu
          111fu.~1niitit.r.i ~nt£.dr..~. ;\"1~.                          tt:-~6i\"l'l       v~b.ltl -Ot r"'1r, ~· ~ av.a.ml:ikl ~r
          in,PncUm~ - • e-, H f.t rot                                       ~.fli.1-D1\1 lo-
                                                                     tn.ika -2 h.lt~ 00t1}'                 ~r-'.VOl'llt:t ~tt- :tw
                                              ·'foor' Ef ~·~1wr~
          111'1:CillWalb'> of' ~ct:Yn:c 111fti•lllta:l!ill 01' U10. t\Q&\.'er ar:-0 t>n -OOr;k 1111 f$1f\'..S
                                                                        -
     ~. ::hirJI~;~, ~r;.·~ flirt nqyl' ~~~ 'W~k.n                             !Ii %•~Ille!! eft~f you        met
        l'9S"~·1q thrD h11~ll !ha($ rakl~!lf!f· IP !hf$ efVip;M1 or 11\:l!f !1,oarJ I;. ~111~.t:COWI\'1)1
          $lew.mtl!'ifbn~n r~a{e:d kF U'!b--di!:fli it!!.

     4.      1,w..er:ws.a~.y '=l\1;fQ ~PY,:ln~1i1i1lfo1J W-$:7 f¥~rr--t~k

COtffAt.'1' YO.U~ l.t~L A.llVf~O~ lt.1!~J:PIATS.Y.
      Whiflt ·~r.J ilr                                                                                                                                                                                         ~ ,J""'~·C."-"'4.11•1
                                                                                                                                                                                       \ili•;»'~~·~vi.-.:_,,,i.:j..
                                                                                                                                                                                            .:-   ~~,'~·'7 '




                       "1    ~                                              ....,   I.,_
...,....,...,......,._ _ _   .,,,.,,...~M~~4-.itAi+•'f•t••



                                                                                                                                                                                            J:.111•~~··~-hl
                                                                                                                                                                                                   '   :!.a- ..l




                                           ~-*:~~~~~~-)9~~·~·~                                                                                •".lfM•lt«l\Vi~: J.•.-JA~l\;>f:!:-;'tri:Jl.~. ~1W..•~t.'JA'- !IJll~I*< ~-...1:1,-oY\>41 i~t
                                                                                                 ~~"'~l'Wat.),..1wr~1~..1~i-~•;;~~~~~>.~~~"1t~~~                                       ·;         ··    .• ·
                                                                                                       ....                      •   l   ~:       .. i   • '   !   f :.                                                  ,.


                                                                                                                                                                                                        ~:         :,M




                                                                                                                                                                                                                                                                                        I.




                                                                                                                                                                                                                              ,.J.~?...~ lj+f
                                                                                                                                                                                                                                         i "    l-4 ~· ,
                                                                                                                                                                                                                                                i+   ~"'t:



                                                                                                                                                                                                                                                 64
                                   ' -J    ,,, •   ~,.,.   l • • ••   I~·
                                                                                     • •I!   =·· ···           "   ~ ~'   :   . .. .:. ..      a : ..                                                                                 .\        .    I   IL I..f   t.411 ... f-tt•• I A., I
n:: . ,~ 1~1 G H T ro r. 1H .                                                                                  I'   f ll f. IJ l ~ I RI    I"    Ol'Rl
<0 1" M r n .:1-.• I~(' .

''·


                                     .\U·ll>A\'11 Ot·' S( OTf                          ~ I.   I-St lURllAI< I'




ro     NI    ·or       I    A\'I~
                                             '~
          OflrO[{E Mf.. the unt ll•r:i[lrt~d .1mh ~m11. a .~ 1nrv T'uhik..                                              l'\11 ll1i~   ' "'     f   ·
1lf'P\'<11 "' ~~•>tr
                 M . ht:tih ruu 11111t t~-t '~ Ii) nu: ~tul}' ,.,. •rn •n h ~ o-.11h                                    t             mJ ~1111

          \fy llHlll l ' 1 c.~ ·nt1 M -,dtirltart l :u11 n wr lt · ·c <1f c1 '                • I J\ • r-:-•\.'f t 11
          (11m iLlt:1 l nF 1~ :·c.:lnoy or i.nn:1 ~' nf mum) tt11111u.'k • 1 11m follv l!o111r~•~1 11~ ,111
          ti:{',r~~.-i!. to inllh 1hi ullhla 1l. I .im .n         .~011; l i~""rn'll."CI lt'I  ... ;th."\! J in r ,.
          S ~Jt c .:1r' 'I' us..


          I •• I fi m1 h \ f •,o, l~ h f I,'!;_ rrnto.1 lwr 10 b ··HIW I ..__.,.,.., I .i~ ~·.nc 1)2 ~ ~ lonu:
          r S-.tkm uid
            . \ lt11uh11; h1;f 1J.'("l\:O \-1.1>' I ·f. 20t    nd MtiY I' .. 4 l'ru..;        o     ~l.l(fQ:I 'V i;'J.I. \II
          th ,y~ ldten; ••r~ 1t1ndil.'.d to lhe Motmn h."1 J 1s.nu. -b ~ 'llh.. 11t "!:J.... I Pl t •c: t.h ~
          Ji;t J n • n 1mh · i p ul1tin ,_,, f (i I 11 1~ uil i1 ':II n~t 5 11 :irt 1 1 • r Cun 11 ' d the- 11l,. ll ...n•
          Cl! l)t'Hl• \ 1.-.::it 1
          .lcfouu,11.1rv .lJlJ nu ~ . drn1t lun!!uiJi:;.c:. \ftCJ 1 h.~m ·. 1<11·1 Idun., he
          Ml> '. 1:rc- tiodlf\:ll {\t ind u&Ju tht' l.1ttl(\'-l .: r\'tj'lrtOO b) i "l 11 .... £!.,,·; H•  <1-.dL
          -5~ ilOl          1\ :1 ~ l 66
TAB NO. 3
                                                                                                                         9.'24/2014 3 ~-1 l)5 PM
                                                                                                      Om; C!,1n18l D1<111C1 (:1~, k ll 1111> ( ,. '\ifrtV
                                                                                                                        Efl 1/C!opo 'l:i 26 10'.reB
                                                                                                                             S-y 1vanl ro Tc\ , Civ. Prnc & Rem Code Chnplcr '27.

would .. how the ..:mtrt the following:


                  l>RFF.Nr,ANT FAILED TO MEET JTS STATUTORY BURDF.N


          I.          D~fcndu nt ha~      not met hi'\ hul'cll.:n purrnunl In Tc,, Civ. Pmc. & Rl!'m. Code                  ~7 .OJ .


          1'11r1..u11n1 ro 1hc AnH SLAP!' ...1111u1c nn \\.hkh              D~f~nd.nnt   b retying. Dcfondnm Im" the




          pc1i1inn nr u-.~ocialion The Dclcndmu hn.s not 111mk :my such "hnwing in hi mnLion


          1           r111, h    11 i:ri~c   in which Tc;.. II\ l{ight In Life- produced .md bn11gh1 rndio

          advcfltl-IL·lllcnl'I   fro1n 'Scvet•til t'adiu   ~l:tliu1h   ul u Ct".l!>l uf ovc1 :h50.1Kl0 'c1Li11g forlh ln Lhc




          voting rccnrd. De fondant di"-:t£,rccd wi1h rhc pn11ift(ln nf Tn;;1~ Righi                  In   Lire.· and. i11i.:lc\td

          of engaging in public ddiah:. lrnd hi., l:.tWY'-'"" wrih: f('tll'r'i tlm:atcning                 th~   radi1.1 ..1atim1'·

          with lwW'>llih if 1\:x.1-; Righi In Life'.., paid advc-111-.cmcnh wc1·c                    1101 pull~d        from lhc



                                                                                                                                90
 ainv;.ivl''- Whc:n       ,.~vcr;.il    of !hi.!   •,(,lli11n~ •.L1i.'i..' Umb1..•d ltt        1lu: thn.:.it:-. Ti.'\a> Right           Ii>   Li k

 immediately took -;kp... to mitigate                   it!. damage~               and -.ut:d fur       tnrtiou~ i111crrcri:nct:           uf ii-.

 hrflndca1.1rng i:t:>11tr.1c1". Simply o.,lukd. no one Im!:. the right 10 tnnuou"I} interfere wi1h




 denied on thil-> trnsh •tloni:.


 3.        0('Cc::nuunt tum:i. lug1 c un !I ... head in :.J:i.1o.e1ring lh:.11 hil!. thn:::u ul auing rclt.lio                          ~t.Ltiun!!i




 of free pccc:h by inccrfi:l'ing with                   it~ hrn•uk.·~1 :-;ti..ng




 fkfcndnnt.


TEXAS RIGHT ·ro UFJ .:ldm Ucdly a       trn ~   and corrccl cnpy nf i:ach p11:cc or cnrn:.,pnndcncc .,cnt                                   co the



                                                                                                                                              91
          hrm1tk~1-.1t:r~      w11h wh1.1111    T~ ;w~   Ri.ght to L1J'c had contra1..'tcd. Tn.a!-- Right to L1f(. iu

          !·llPJ1nrl of 1hi.-; rc-.pon.;1.:, n:lk .. upon thi: letter-: .md •1Hni:hmcnts wmpii!Oing fahihil "B"

          nnd nffcr... 1hcm       11110 ~v1dc nl'C    in lh11t hc.1nng 11nd           .1dnp1~   them     11110   1hi"   li: .. pnn .. c .11,     if huw ilsclf

ju!-.ll)' c111itled


                                                              Rc-;pectfully           ~uhmillc /-;/Joseph M. NL1:011
.Jo~cph M. Nix.on
Texas Rar No.: 15:!..t4800
1300 Post Oak Rlvd. 25th Floor
l louslon. Tcxm; 77056
(713) 871 -6809 (Telephone)
(713) 960- 1527 (Facsimile)

Jame:-; E. ··Trey" Trainor, III
Texas Rar No.: 2.404205:2
401 Wc~t 15th Slrcct. Suite 845
Au~tin. Texas 7~701
(512) 623-6700 !Telephone)
(512) 623 - 67011Fac~imilc)

ATTORi"IE\'S .~OR PLAINTI.FF
TEXAS RIGHT TO LIFE COMl\UTTEE. INC.




   4

                                  93
                                                 CERTIFICATE OF SERVlCE

        I hereby certify that on Scptcmhcr 2-L 2014. a true and correct copy of this pleading         wt~
!\Crvcd on all coun!.cl o( record in accordance with the Tex.a~ Rule~ of Civil Procedure.

        George E. 11 ydc.                                                             \Ila eSerrice
        Scolt l\·t. Ti;;chirlrnrl
        Denton Navarro Rocha Bernal llydc & Zech
        2500 W. William Cannon Dr.. Suite 609
        Austin. Texas 78745
        (512)     279~6431

        (512) 279~6438 (Facsimik)
        g!1.![t,!C. h ycki::t' ramp~J.l.i?JJ!..!.!l
        '-CiJ! t l'-dtirhurt Ci: • r:intthii:!t: ~ au .. . i::(Hil
        ·---------------~-~--~--------


                                                                     Isl Joseph 1!.t/. Ni.um
                                                                     Jo ~cph   M. Nixon




2051S05v.2 !MANAGE 107251:                                              5

                                                                                                      94
                                                                          9/2412014 3:44 :05 PM
                                                                          Chris Daniel - District Clerk
                                                                          Harris County
                                                                          Envelope No: 261 OJ68
                                                                          By: WILLIAMS, KA TINA L

                                   CAttSlCNo. 2014~32179

l'BXA~ R1rnu ro      L1r ECoMMll'tbt..          ~
                                                lj               IN I MP D1s1·rucT C • .:!Ol4, Tcxm; Rigl1t tu Life Committee. lnc., tntc.rcd into

a contract with :vrnton~ Medfa Design uroup to secure t.he production of rndio

.:1dvcrtisem~nts   designed to t>docnte rhe vuting pubEc in lhc Dallas/ft. W()11h area

01'\ the \Oting record of Stat\! St!nrttor Bob DcL1cll. Texas Right to Lifo Comrnil.ti.!u.

Inc .• spent approx.irnately S450 to have the radio tdvettiscmt'nts produt.:f!d.



                                         /-'age i of ..t

                                                                                          95
       On or nbm1t May 7, 2014, Texns RighL to Lifo Conunittec~ Inc .., entered into

a c~.mtra~t with L\mmlus \•lcdi.:.~ Dallas-Fort \.Vorth to :;ccure nll'time ii.>r their radio

~lllv\!rllsements.   Ti.!-x,as Right to Li   re Cnmm itt.:~. Inc .. paid approxim11(dy S.17 .935
fur the pJacerncnt .:tnd airing of the rndio ndvcrti.seml..nt ~ \Vi th Cumulus Medin.

       On or aboul Mtty 8. 2014. T~"Q:, R.Jght to life CornmittC>C. Inc.. entered into a

conttat.:t with Suk.m Comm1,mh:::1tfo1's to secure nirtime for their t'at.lio

advertisements. I cxas Right to Li ti:: Comtnittee, lnc-. paiJ         t~pproxinmtely   $:!2.015

for the placeirn:tH and ~1irh1~ uf'thc radio ndvcrtJ:-icnients with Salem

Communications.

       On or ubout     M~y 1~,       20l4, ·rexas Right to Life Committee, lnc .• received

rtotfoc frum Cumulus :VIcUr r~nliu advertisement~ ~tiring.

       Cumulus Media and Si.1lcm Communications were infonned by (.;Ounscl for

Texas Rig,hl to Life Committee, Irie .• thnt we considt!retJ the efforts i.1f Mr. Deuetl

to be tortio~ i.nterft•rcnca with our e-.:isting        As a compromis'lr. Deuell.

       Texa~     Right to Li fc Committeel lnc., went ba·.zk to     ~falone      tv1edia Design

Groups and had ,q11other radio nchrc1ii.9cme-nt pn:iducl·d and deHvered              ll)   Cumulus



       Recognizing     ~hat    l'vl1·. IJeuell's interference had disrupted the titning and

effu~ti vcncss   of the radio advertisements originally ccmtcmpluted by Texas Right

to Life Committee,     fnc.~   the organization    r~cognized   that. It needed to cake remedial

mea~urcs   to make up for the losl advcrtisittg time so it contracted with CBS Radio

Texas for additional airtime in the Dallas/Ft Worth mt.!:as Right to Life Committee. Inc., paid approximately $15.037

for the placement and airing of the new radio adverti:scments with CBS Radio



       Further affiant sayeth n1. .




                                             Puge 3 1,f -'

                                                                                                  97
         SlJBSCRIBED AND S\VORi"i TO before me by James J. Graham, on this

the 2rd day of September 2014.

                                                            ,.-1   (\
                                    fr.   ,l           .
                                                       r~ i;LAAf
                                    _J..a.!!J,.t'"\.{ 1·-
                                                            I rr-.----
                                                                .J__·-·--·       ·~-
                                    Noh~       Public in and for the State of Texas




;?04 !695v. 2 ll\.IANAGI: IOn5o    Pnge 4of4

                                                                                98